Exhibit 10.2

 

 

 

364-DAY

CREDIT AGREEMENT

 

among

 

IMS HEALTH INCORPORATED,

as Company,

 

THE LENDERS PARTIES HERETO,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BARCLAYS BANK PLC AND ABN AMRO BANK N.V.,

as Co-Syndication Agents,

 

and

 

SUNTRUST BANK AND FORTIS CAPITAL CORP.,

as Co-Documentation Agents

 

Dated as of April 5, 2004

 

 

WACHOVIA CAPITAL MARKETS, LLC,

as Lead Arranger and Sole Book Runner

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITIONS AND OTHER PROVISIONS

 

 

 

Section 1.1

 

Defined Terms.

 

 

 

Section 1.2

 

Other Definitional Provisions.

 

 

 

Section 1.3

 

Accounting Terms.

 

 

 

 

 

 

 

ARTICLE II  THE LOANS; AMOUNT AND TERMS

 

 

 

Section 2.1

 

Revolving Loans.

 

 

 

Section 2.2

 

Fees.

 

 

 

Section 2.3

 

Commitment Reductions.

 

 

 

Section 2.4

 

Prepayments.

 

 

 

Section 2.5

 

Minimum Principal Amount of Tranches.

 

 

 

Section 2.6

 

Default Rate.

 

 

 

Section 2.7

 

Conversion Options.

 

 

 

Section 2.8

 

Computation of Interest and Fees.

 

 

 

Section 2.9

 

Computations, Pro Rata Treatment and Payments.

 

 

 

Section 2.10

 

Non–Receipt of Funds by the Administrative Agent.

 

 

 

Section 2.11

 

Inability to Determine Interest Rate.

 

 

 

Section 2.12

 

Illegality.

 

 

 

Section 2.13

 

Deposits Unavailable; Impractibility.

 

 

 

Section 2.14

 

Increased Cost.

 

 

 

Section 2.15

 

Increased Capital Costs.

 

 

 

Section 2.16

 

Funding Losses.

 

 

 

Section 2.17

 

Taxes.

 

 

 

 

 

 

 

ARTICLE III  REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.1

 

Existence.

 

 

 

Section 3.2

 

Power and Authorization; Enforceable Obligations.

 

 

 

Section 3.3

 

No Legal Bar to Loans.

 

 

 

Section 3.4

 

Financial Information; Disclosure, etc.

 

 

 

Section 3.5

 

Licenses, Permits, etc.

 

 

 

Section 3.6

 

Tax Returns and Payments.

 

 

 

Section 3.7

 

Title to Properties; Liens.

 

 

 

Section 3.8

 

Litigation, etc.

 

 

 

Section 3.9

 

No Default.

 

 

 

Section 3.10

 

Governmental and Other Consents.

 

 

 

Section 3.11

 

Regulation U, etc.

 

 

 

Section 3.12

 

Investment Company Act; Other Regulations.

 

 

 

Section 3.13

 

Compliance with ERISA.

 

 

 

Section 3.14

 

Environmental Matters.

 

 

 

 

 

 

 

ARTICLE IV  CONDITIONS PRECEDENT

 

 

 

Section 4.1

 

Conditions to Closing Date and Initial Revolving Loans.

 

 

 

Section 4.2

 

Conditions to All Extensions of Credit.

 

 

i

--------------------------------------------------------------------------------


 

ARTICLE V  AFFIRMATIVE COVENANTS

 

 

 

Section 5.1

 

Financial Information.

 

 

 

Section 5.2

 

Use of Proceeds.

 

 

 

Section 5.3

 

Payment of Borrower Obligations.

 

 

 

Section 5.4

 

Conduct of Business and Maintenance of Existence.

 

 

 

Section 5.5

 

Insurance.

 

 

 

Section 5.6

 

Books and Records.

 

 

 

Section 5.7

 

Notices.

 

 

 

Section 5.8

 

Payment of Taxes.

 

 

 

Section 5.9

 

Further Assurances.

 

 

 

Section 5.10

 

No Dividend Restrictions.

 

 

 

 

 

 

 

ARTICLE VI  NEGATIVE COVENANTS

 

 

 

Section 6.1

 

Limitation on Liens.

 

 

 

Section 6.2

 

Dissolutions and Mergers.

 

 

 

Section 6.3

 

Disposition of Assets.

 

 

 

Section 6.4

 

Conduct of Business.

 

 

 

Section 6.5

 

Compliance with Federal Reserve Regulations.

 

 

 

Section 6.6

 

Financial Covenants.

 

 

 

Section 6.7

 

Subsidiary Indebtedness.

 

 

 

 

 

 

 

ARTICLE VII  EVENTS OF DEFAULT

 

 

 

Section 7.1

 

Events of Default.

 

 

 

Section 7.2

 

Acceleration; Remedies.

 

 

 

 

 

 

 

ARTICLE VIII  THE ADMINISTRATIVE AGENT

 

 

 

Section 8.1

 

Appointment.

 

 

 

Section 8.2

 

Delegation of Duties.

 

 

 

Section 8.3

 

Exculpatory Provisions.

 

 

 

Section 8.4

 

Reliance by the Administrative Agent.

 

 

 

Section 8.5

 

Notice of Default.

 

 

 

Section 8.6

 

Non-Reliance on the Administrative Agent and Other Lenders.

 

 

 

Section 8.7

 

Indemnification.

 

 

 

Section 8.8

 

Administrative Agent in its Individual Capacity.

 

 

 

Section 8.9

 

Successor Administrative Agent.

 

 

 

Section 8.10

 

Nature of Duties.

 

 

 

Section 8.11

 

Other Agents; Arrangers.

 

 

 

 

 

 

 

ARTICLE IX  MISCELLANEOUS

 

 

 

Section 9.1

 

Amendments and Waivers.

 

 

 

Section 9.2

 

Notices.

 

 

 

Section 9.3

 

No Waiver; Cumulative Remedies.

 

 

 

Section 9.4

 

Payment of Expenses and Taxes.

 

 

 

Section 9.5

 

Successors and Assigns; Participations; Purchasing Lenders.

 

 

 

Section 9.6

 

Adjustments; Set-off.

 

 

 

Section 9.7

 

Table of Contents and Section Headings.

 

 

 

Section 9.8

 

Counterparts.

 

 

 

Section 9.9

 

Effectiveness.

 

 

 

Section 9.10

 

Severability.

 

 

 

Section 9.11

 

Integration.

 

 

ii

--------------------------------------------------------------------------------


 

 

 

Section 9.12

 

Governing Law.

 

 

 

Section 9.13

 

Consent to Jurisdiction and Service of Process.

 

 

 

Section 9.14

 

Confidentiality.

 

 

 

Section 9.15

 

Acknowledgments.

 

 

 

Section 9.16

 

Waivers of Jury Trial.

 

 

 

Section 9.17

 

USA Patriot Act Notice.

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule 1.1

Account Designation Letter

Schedule 2.1(a)

Schedule of Lenders and Revolving Commitments

Schedule 2.1(b)(i)

Form of Notice of Borrowing

Schedule 2.1(e)

Form of Revolving Note

Schedule 2.9

Form of Notice of Conversion/Extension

Schedule 4.1(b)

Form of Secretary’s Certificate

Schedule 4.1(f)

Form of Solvency Certificate

Schedule 9.2

Schedule of Lenders’ Lending Offices

Schedule 9.6(c)

Form of Revolving Commitment Transfer Supplement

 

iv

--------------------------------------------------------------------------------


 

This 364-DAY CREDIT AGREEMENT (the “Credit Agreement”), dated as of April 5,
2004, is by and among IMS HEALTH INCORPORATED, a Delaware corporation (the
“Company”), the several banks and other financial institutions as may from time
to time become parties to this Credit Agreement (collectively, the “Lenders”;
and individually, a “Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders hereunder
(in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company has requested that the Lenders make loans and other
financial accommodations to the Company in the amount of up to $430,000,000, as
more particularly described herein;

 

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Company on the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

 


ARTICLE I

DEFINITIONS AND OTHER PROVISIONS

 


SECTION 1.1            DEFINED TERMS.

 

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

 

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Company to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1.

 

“Administrative Agent” shall have the meaning set forth in the preamble of this
Credit Agreement and any successors in such capacity.

 

“Administrative Agent’s Office” shall mean, the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 9.2, or such other address
or account as the Administrative Agent may from time to time notify to the
Company and the Lenders.

 

“Affected Lender” shall have the meaning set forth in Section 2.12(a).

 

“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person (excluding any trustee

 

--------------------------------------------------------------------------------


 

under, or any committee with responsibility for administering, any Plan).  For
purposes of this definition, a Person shall be deemed to be “controlled by”
another Person if such Person possesses, directly or indirectly, power either
(a) to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general partners
of such Person or (b) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

“Aggregate Revolving Committed Amount” shall have the meaning set forth in
Section 2.1.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia at its principal office in Charlotte,
North Carolina as its prime rate.  Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs.  The parties hereto acknowledge that the rate announced publicly by
Wachovia as its Prime Rate is an index or base rate and shall not necessarily be
its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.  If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms above, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective on the opening of business on the date of such change.

 

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

“Applicable Percentage” shall mean, for any day, the rate per annum set forth
below opposite the applicable level then in effect, it being understood that the
Applicable Percentage for (a) Revolving Loans which are Alternate Base Rate
Loans shall be the percentage set forth under the column “Alternate Base Rate
Margin for Revolving Loans”, (b) Revolving Loans which are LIBOR Rate Loans
shall be the percentage set forth under the column “LIBOR Rate Margin for
Revolving Loans”, (c) the Revolving Commitment Fee shall be the percentage set
forth under the column “Commitment Fee”, (d) that portion of the Term Out Loan
which is comprised of Alternate Base Rate Loan shall be the percentage set forth
under the column “Alternate Base Rate Margin for Term Out Loan”, (e) that
portion of the Term Out Loan which

 

2

--------------------------------------------------------------------------------


 

is comprised of a LIBOR Rate Loan shall be the percentage set forth under the
column “LIBOR Rate Margin for Term Out Loan” :

 

Level

 

Leverage
Ratio

 

Alternate
Base Rate
Margin for
Revolving
Loans

 

LIBOR Rate
Margin for
Revolving Loans

 

Commitment
Fee

 

Alternate
Base Rate
Margin for
Term Out Loan

 

LIBOR Rate
Margin for
Term Out Loan

 

I

 

> 2.00 to 1.0

 

0.000

%

0.950

%

0.175

%

0.200

%

1.200

%

II

 

> 1.25 to 1.0
but
< 2.00 to 1.0

 

0.000

%

0.625

%

0.120

%

0.000

%

0.800

%

III

 

< 1.25 to 1.0

 

0.000

%

0.450

%

0.080

%

0.000

%

0.575

%

 

The Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date on which the
Administrative Agent has received from the Company the quarterly financial
information (in the case of the first three Fiscal Quarters of the Company),
annual financial information (in the case of the fourth Fiscal Quarter of the
Company), and certifications required to be delivered to the Administrative
Agent and the Lenders in accordance with the provisions of Sections 5.1(a), (b)
and (c) pursuant to which the Company shall notify the Administrative Agent of a
change in the applicable pricing level based on the financial information
contained therein (each an “Interest Determination Date”).  Subject to the last
sentence of this definition, such Applicable Percentage shall be effective from
such Interest Determination Date until the next such Interest Determination
Date.  Notwithstanding the foregoing, the initial Applicable Percentages shall
be set at Level II until the first Interest Determination Date to occur after
the delivery by the Company of the financial statements and certifications
required pursuant to Sections 5.1(a), (b) and (c) for the Fiscal Quarter ended
March 31, 2004.  If the Company shall fail to provide the quarterly and annual
financial information and certifications in accordance with the provisions of
Sections 5.1(a), (b) and (c), the Applicable Percentage shall, on the date
five (5) Business Days after the date by which the Company was so required to
provide such financial information and certifications to the Administrative
Agent and the Lenders, be based on Level I until such time as such information
and certifications are provided, whereupon the Level shall be determined by the
then current Leverage Ratio.

 

“Arranger” shall mean Wachovia Capital Markets, LLC, together with its
successors and assigns.

 

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the
United States Code, as amended, modified, succeeded or replaced from time to
time.

 

“Bilateral Credit Facilities” shall mean the credit agreements entered into by
the Company with each of ABN AMRO Bank N.V., Barclays Bank PLC, BNP Paribas,
Citizens Bank of Massachusetts, Dresdner Bank AG (Frankfurt Branch), Fleet
National Bank, Fortis (USA) Finance LLC, Key Corporate Capital Inc., Mizuho
Corporate Bank, LTD, SunTrust Bank,

 

3

--------------------------------------------------------------------------------


 

The Northern Trust Company, UBS AG, Cayman Islands Branch, Wachovia National
Bank, collectively.

 

“Borrower Obligations” shall mean, without duplication, (a) all of the
obligations, indebtedness and liabilities of the Company to the Lenders
(including the Issuing Lender) and the Administrative Agent, whenever arising,
under this Credit Agreement, the Notes or any of the other Credit Documents
including principal, interest, fees, reimbursements and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to the Company, regardless of whether such interest
is an allowed claim under the Bankruptcy Code) and (b) all liabilities and
obligations, whenever arising, owing from the Company or any of the Company’s
Subsidiaries to any Hedging Agreement Provider arising under any Hedging
Agreement permitted hereunder.

 

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that (a) when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of Dollars in the London
interbank market.

 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Change of Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group” (within the meaning of the Exchange Act
and the rules of the SEC thereunder as in effect on the date hereof), (b) the
acquisition or ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Exchange Act and the rules of
the SEC thereunder as in effect on the date hereof) of 35% or more of the
outstanding shares of Voting Stock of the Company, or (c) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Company by Persons who were neither (i) nominated by the current board of
directors or (ii) appointed by directors so nominated.

 

“Closing Date” shall mean the date of this Credit Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code

 

4

--------------------------------------------------------------------------------


 

are to the Code as in effect at the date of this Agreement and any subsequent
provisions of the Code amendatory thereof, supplemental thereto or substituted
therefore.

 

“Commitment Fee” shall have the meaning set forth in Section 2.2(a).

 

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Maturity Date.

 

“Commitment Transfer Supplement” shall mean a Commitment Transfer Supplement,
substantially in the form of Schedule 9.6(c).

 

“Company” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

 

“Consolidated Capital Expenditures” shall mean, for any period of four
consecutive Fiscal Quarters, all capital expenditures of the Company and its
Subsidiaries (including without limitation additions to computer software) on a
consolidated basis for such period, all as determined in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period of four consecutive Fiscal
Quarters, the Company and its Subsidiaries’ income before income taxes, plus
(i) Consolidated Interest Expense, (ii) depreciation and amortization expense,
(iii) income (or minus loss) from discontinued operations and (iv) charges for
the in-process, research and development related to an acquisition, all as the
same are or would be set forth in a statement of the income of the Company for
such period.

 

“Consolidated Interest Expense” shall mean, for any period of four consecutive
Fiscal Quarters, the total interest expense of the Company and its Subsidiaries,
as the same would be set forth in a statement of income of the Company and its
Subsidiaries for such period.

 

“Consolidated Total Debt” shall mean, as of any particular time and after
eliminating inter-company items, all Indebtedness of the Company and its
Subsidiaries, all as consolidated and determined in accordance with GAAP (but
shall not include Hedging Agreements).

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Credit Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Commitment Transfer Supplement and all other agreements, documents, certificates
and instruments delivered to the Administrative Agent or any Lender by the
Company in connection therewith (other than any agreement, document, certificate
or instrument related to a Hedging Agreement).

 

5

--------------------------------------------------------------------------------


 

“Default” shall mean any event which with notice, the lapse of time or both
would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the term of this Credit
Agreement absent a good faith dispute relating to the Credit Agreement or the
Extensions of Credit hereunder, (b) has failed to pay to the Administrative
Agent or any Lender an amount owed by such Lender pursuant to the terms of this
Credit Agreement absent a good faith dispute relating to the Credit Agreement or
the Extensions of Credit hereunder, or (c) has been deemed insolvent or has
become subject to a bankruptcy or insolvency proceeding or to a receiver,
trustee or similar official.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Company as the office of such
Lender at which Alternate Base Rate Loans of such Lender are to be made.

 

“Environmental Laws” shall mean any and all applicable federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority regulating, relating to or
imposing liability or standards of conduct concerning environmental protection
measures, including without limitation, Hazardous Materials, as now or may at
any time be in effect during the term of this Credit Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.  Section references to ERISA are to ERISA as in effect at the
date of this Credit Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company would be deemed a “single employer” (i) within
the meaning of Section 414(b), (c), (m) or (o) of the Code or (ii) as a result
of the Company or any other Company being or having been a general partner of
such person.

 

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

6

--------------------------------------------------------------------------------


 

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

 

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

 

“Extension Consent” shall have the meaning ascribed thereto in Section 2.1(f).

 

“Extension Consent Date” shall have the meaning ascribed thereto in
Section 2.1(f).

 

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender.

 

“Extension Request” shall have the meaning ascribed thereto in Section 2.1(f).

 

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

 

“Fee Letter” shall mean the letter agreement dated December 2, 2003 addressed to
the Company from the Administrative Agent and the Arranger, as amended, modified
or otherwise supplemented.

 

“Fiscal Quarter” shall mean any quarter of a Fiscal Year.

 

“Fiscal Year” shall mean any period of twelve consecutive calendar months ending
on December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the 2003 Fiscal Year) refer to the Fiscal Year ending on
the December 31 occurring during such calendar year.

 

“Fixed Charge Coverage Ratio” shall mean, for any Fiscal Quarter, the ratio of
(a) Consolidated EBITDA to (b) Fixed Charges as of the last day of such Fiscal
Quarter.

 

“Fixed Charges” shall mean, with respect to the Company and its Subsidiaries on
a consolidated basis, for the four Fiscal Quarters most recently concluded, the
sum of (i) Consolidated Interest Expense plus (ii) Scheduled Funded Debt
Payments plus (iii) Consolidated Capital Expenditures plus (iv) additions to
computer software.

 

“GAAP” shall mean generally accepted accounting principles applied on a basis
consistent with the principles used in the preparation of the Company’s annual
balance sheet and income statement as of and for the year ending December 31,
2003, copies of which have previously been delivered to the Administrative
Agent, with such changes as may be approved by the Company’s independent
auditors.

 

7

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Hazardous Materials” shall mean any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances, petroleum products
(including crude oil or any fraction thereof), defined or regulated as such in
or under any Environmental Law.

 

“Hedging Agreement Provider” shall mean any Person that enters into a Hedging
Agreement with the Company or any of its Subsidiaries that is permitted
hereunder to the extent such Person is a Lender, an Affiliate of a Lender or any
other Person that was a Lender (or an Affiliate of a Lender) at the time it
entered into the Hedging Agreement but has ceased to be a Lender (or whose
Affiliate has ceased to be a Lender) under the Credit Agreement.

 

“Hedging Agreements” shall mean, with respect to any Person, any interest rate
swap, cap or collar agreement or similar arrangement between such Person and one
or more counterparties, any foreign currency exchange agreement, currency
protection agreements, commodity purchase or option agreements or other interest
or exchange rate or commodity price hedging agreements.

 

“IMS AG” shall mean IMS AG, a Swiss corporation and wholly-owned subsidiary of
the Company.

 

“IMS Japan” shall mean IMS Japan K.K., a Japanese corporation and a wholly-owned
subsidiary of the Company.

 

“Indebtedness” shall mean, as to any Person, at a particular time without
duplication, (a) all indebtedness of such Person for borrowed money or on
account of advances made to such person or for the deferred purchase price of
property (excluding accounts payable to trade creditors for goods and services
which are incurred in the ordinary course of business and on customary trade
terms), in respect of which such Person is liable or evidenced by any bond,
debenture, note or other instrument, (b) indebtedness arising under acceptance
facilities and the face amount of all letters of credit issued for the account
of such person and, without duplication, all drafts drawn thereunder, (c) all
liabilities secured by any lien on any property owned by such Person even though
it has not assumed or otherwise become liable for the payment thereof, (d)
obligations under financial leases; (e) all indebtedness of others with respect
to which such person has provided a guarantee or otherwise has agreed to become
directly or indirectly liable; and (f) all obligations under Hedging Agreements.

 

“Interest Determination Date” shall have the meaning assigned thereto in the
definition of “Applicable Percentage”.

 

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
applicable Maturity Date and the Term Out Maturity Date, if applicable, (b) as
to any LIBOR Rate Loan having an Interest Period of three months or less, the
last day of such Interest Period, (c) as to any LIBOR

 

8

--------------------------------------------------------------------------------


 

Rate Loan having an Interest Period longer than three months, each day which is
three months after the first day of such Interest Period and the last day of
such Interest Period and (d) as to any Loan which is the subject of a mandatory
prepayment required pursuant to Section 2.4(b), the date on which such mandatory
prepayment is due.

 

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

 

(a)             initially, the period commencing on the Borrowing Date or
conversion date, as the case may be, with respect to such LIBOR Rate Loan and
ending fourteen days, one, two, three, six or twelve months thereafter (in the
case of twelve months, only with the prior consent of the Administrative Agent
and each of the Lenders (in its sole discretion)), subject to availability, as
selected by the Company in the Notice of Borrowing or Notice of Conversion given
with respect thereto; and

 

(b)             thereafter, each period commencing on the last day of the
immediately preceding Interest Period applicable to such LIBOR Rate Loan and
ending fourteen days, one, two, three, six or twelve months thereafter (in the
case of twelve months, only with the prior consent of the Administrative Agent
and each of the Lenders (in its sole discretion)), as selected by the Company by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;

 

provided that the foregoing provisions are subject to the following:

 

(i)            if any Interest Period pertaining to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(ii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

 

(iii)          if the Company shall fail to give notice as provided above, the
Company shall be deemed to have selected an Alternate Base Rate Loan to replace
the affected LIBOR Rate Loan;

 

(iv)          no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date (or, if the Company chooses to term out the then
existing Loans pursuant to Section 2.1(c)(ii), the Term Out Maturity Date); and

 

(v)           no more than eight (8) LIBOR Rate Loans may be in effect at any
time.  For purposes hereof, LIBOR Rate Loans with different Interest Periods
shall be considered as separate LIBOR Rate Loans, even if they shall begin on
the

 

9

--------------------------------------------------------------------------------


 

same date and have the same duration, although borrowings, extensions and
conversions may, in accordance with the provisions hereof, be combined at the
end of existing Interest Periods to constitute a new LIBOR Rate Loan with a
single Interest Period.

 

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement.

 

“Leverage Ratio” shall mean, for any Fiscal Quarter, the ratio of
(a) Consolidated Total Debt to (b) Consolidated EBITDA as of the last day of
such Fiscal Quarter.

 

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Telerate Page 3750 (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars, as appropriate, at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/100 of 1%).  If, for any reason, neither of such
rates is available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent, Dollars in an amount comparable to the
Loans then requested are being offered to leading banks at approximately
11:00 A.M. London time, two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected.

 

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Company as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

 

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =

 

LIBOR

 

 

1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

 

10

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other) or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any financial lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” shall mean a Revolving Loan and/or the Term Out Loan, as appropriate.

 

“Material Adverse Change” shall mean a material adverse change in the financial
condition, operations, assets, business, properties or prospects of the Company,
individually or the Company and its Subsidiaries taken as a whole.

 

“Material Subsidiary” shall mean, as of any date of determination, any
Subsidiary that (a) accounted for at least five percent (5%) of consolidated
revenues of the Company and its Subsidiaries, in each case ending on the last
day of the last of the last Fiscal Quarter immediately preceding the date as of
which any such determination is made; or (b) has assets which represent at least
five percent (5%) of the consolidated assets of the Company and its Subsidiaries
as of the last day of the last Fiscal Quarter immediately preceding the date as
of which any such determination is made; all of which, with respect to clauses
(a) and (b) shall be as reflected on the financial statements of the Company for
the period, or as of the date in question.

 

“Maturity Date” means, as to each Lender, the date that is 364 days following
the Closing Date, or if extended with the written consent of such Lender, such
later date not more than 364 days following the then applicable Maturity Date.

 

“Note” or “Notes” shall mean the Revolving Notes, collectively or individually,
as appropriate.

 

“Notice of Borrowing” shall mean the written notice of borrowing as referenced
and defined in Section 2.1(b)(i).

 

“Notice of Conversion/Extension” shall mean the written notice of conversion or
extension as referenced and defined in Section 2.7.

 

“Participant” shall have the meaning set forth in Section 9.6(b).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Periodical SEC Report” shall mean any report on Form 10-K or 10-Q of the
Company filed with the SEC pursuant to Sections 13(a) and 15(d) of the Exchange
Act for the most recently concluded Fiscal Year or Fiscal Quarter, as
applicable.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

11

--------------------------------------------------------------------------------


 

“Plan” shall mean any multi-employer or single-employer plan as defined in
Section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the Company or a Subsidiary of the
Company or an ERISA Affiliate and each plan for the five-year period immediately
following the latest date, on which the Company or a Subsidiary of the Company
or an ERISA Affiliate maintained, contributed to or has an obligation to
contribute to such plan.

 

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

 

“Purchasing Lenders” shall have the meaning set forth in Section 9.6(c).

 

“Register” shall have the meaning set forth in Section 9.6(d).

 

“Related Fund” shall mean, with respect to any Lender or other Person who
invests in commercial bank loans in the ordinary course of business, any other
fund or trust or entity that invests in commercial bank loans in the ordinary
course of business and is advised or managed by such Lender, by an Affiliate of
such Lender or other Persons or the same investment advisor as such Lender or by
an Affiliate of such Lender or investment advisor.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA with respect to a Plan, other than those events as to which the thirty-day
notice period is waived under the regulations promulgated thereunder.

 

“Required Lenders” shall mean, at any time, Lenders holding in the aggregate a
majority of (a) the Revolving Commitments or (b) if the Revolving Commitments
have been terminated, the aggregate principal amount of the outstanding Loans
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders, the
Borrower Obligations owing to such Defaulting Lender and such Defaulting
Lender’s Revolving Commitments, or after termination of the Revolving
Commitments, the principal balance of the Borrower Obligations owing to such
Defaulting Lender.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to the Company, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer or any other
officer acting in a substantially similar capacity.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans in an aggregate principal amount at any
time outstanding up to such Lender’s Revolving Committed Amount.

 

12

--------------------------------------------------------------------------------


 

“Revolving Commitment Percentage” shall mean, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 9.6(c).

 

“Revolving Committed Amount” shall mean the amount of each Lender’s Revolving
Commitment as specified on Schedule 2.1(a), as such amount may be reduced from
time to time in accordance with the provisions hereof.

 

“Revolving Loans” shall have the meaning set forth in Section 2.1.

 

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Company in favor of each of the Lenders evidencing the Revolving Loans provided
pursuant to Section 2.1(e), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, supplemented, extended, renewed
or replaced from time to time.

 

“Sale” means any sale, transfer, assignment, lease, conveyance, exchange, swap
or other disposition.

 

“Scheduled Funded Debt Payments” shall mean, as of any date of determination,
the sum of all scheduled payments of principal by the Company and its
Subsidiaries made on Indebtedness classified as “long-term” under GAAP for the
four consecutive Fiscal Quarters prior to such date of determination.

 

“SEC” shall mean the U.S. Securities and Exchange Commission.

 

“Subsidiary” shall mean any corporation or other entity of which the Company
owns, directly or indirectly, such number of outstanding shares or other voting
interests as have more than fifty percent (50%) of the ordinary voting power for
the election of directors.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Credit Agreement shall refer to a
Subsidiary or Subsidiaries of the Company.

 

“Taxes” shall have the meaning set forth in Section 2.17.

 

“Term Out Maturity Date” shall have the meaning set forth in Section 2.1(c)(ii).

 

“Term Out Loan” has the meaning set forth in Section 2.1(c)(ii).

 

“Three Year Credit Agreement” means that certain Three Year Credit Agreement
dated as of the date hereof among the Company, IMS AG, IMS Japan, the Lenders
identified therein and Wachovia, as administrative agent as amended, modified,
supplemented, extended or restated from time to time.

 

13

--------------------------------------------------------------------------------


 

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day.  A Tranche may sometimes be referred to
as a “LIBOR Tranche”.

 

“Transfer Effective Date” shall have the meaning set forth in each Commitment
Transfer Supplement.

 

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

 

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Wachovia” shall mean Wachovia Bank, National Association, together with its
successors and/or assigns.

 


SECTION 1.2            OTHER DEFINITIONAL PROVISIONS.

 

(a)           Unless otherwise specified therein, all terms defined in this
Credit Agreement shall have the defined meanings when used in the Notes or other
Credit Documents or any certificate or other document made or delivered pursuant
hereto.

 

(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Credit Agreement shall refer to this Credit Agreement
as a whole and not to any particular provision of this Credit Agreement, and
Section, subsection, Schedule and Exhibit references are to this Credit
Agreement unless otherwise specified.

 

(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 


SECTION 1.3            ACCOUNTING TERMS.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Lenders;
provided that, if the Company shall notify the Administrative Agent that it
wishes to amend any covenant in Section 6.6 to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Lenders wish to amend Section 6.6 for
such purpose), then the Company’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Company and the Required Lenders.

 

14

--------------------------------------------------------------------------------


 

Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made in determining compliance for any applicable
period with the financial covenants set forth in Section 6.6, (i) beginning
after consummation of any acquisition, (A) income statement items and other
balance sheet items (whether positive or negative) attributable to the target
acquired in such transaction shall be included in such calculations to the
extent relating to such applicable period, subject to adjustments mutually
acceptable to the Company and the Administrative Agent, and (B) Indebtedness of
a target which is retired in connection with a acquisition shall be excluded
from such calculations and deemed to have been retired as of the first day of
such applicable period and (ii) beginning after consummation of any “Sale”
permitted by Section 6.3(b), (A) income statement items and other balance sheet
items (whether positive or negative) attributable to the assets disposed of
shall be excluded in such calculations to the extent relating to such applicable
period, subject to adjustments mutually acceptable to the Company and the
Administrative Agent and (B) Indebtedness of the target of an acquisition which
is retired in connection with a Sale permitted by Section 6.3(b) shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period.

 


ARTICLE II

THE LOANS; AMOUNT AND TERMS

 


SECTION 2.1            REVOLVING LOANS.

 

(a)           Revolving Commitment.  During the Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make revolving
credit loans in Dollars to the Company from time to time in an aggregate
principal amount of up to FOUR HUNDRED THIRTY MILLION DOLLARS ($430,000,000) (as
such aggregate maximum amount may be reduced from time to time as provided in
Section 2.3, the “Aggregate Revolving Committed Amount”) for the purposes
hereinafter set forth; provided, however, that with regard to each Lender
individually, the aggregate principal amount of such Lender’s Revolving
Commitment Percentage of outstanding Revolving Loans shall not exceed such
Lender’s Revolving Committed Amount, and with regard to the Lenders
collectively, the aggregate principal amount of the outstanding Revolving Loans
shall not exceed the Aggregate Revolving Committed Amount.  Revolving Loans may
consist of Base Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Company may request, and may be repaid and reborrowed in accordance with the
provisions hereof; provided, however, Revolving Loans made on the Closing Date
or on any of the three Business Days following the Closing Date may only consist
of Alternate Base Rate Loans unless the Company executes a funding indemnity
letter in form and substance satisfactory to the Administrative Agent.  LIBOR
Rate Loans shall be made by each Lender at its LIBOR Lending Office and
Alternate Base Rate Loans at its Domestic Lending Office.

 

(b)           Revolving Loan Borrowings.

 

(i)            Notice of Borrowing.  The Company may request a Revolving Loan
borrowing by written notice (or telephone notice promptly confirmed in writing
which

 

15

--------------------------------------------------------------------------------


 

confirmation may be by fax) to the Administrative Agent not later than
12:00 Noon (Charlotte, North Carolina time) on the Business Day prior to the
date of requested borrowing in the case of Alternate Base Rate Loans denominated
in Dollars, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans denominated in Dollars.  Each such
request for borrowing shall be irrevocable and shall specify (A) that a
Revolving Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) whether the borrowing shall be comprised of Alternate Base Rate Loans, LIBOR
Rate Loans or a combination thereof, and if LIBOR Rate Loans are requested, the
Interest Period(s).  A form of Notice of Borrowing (a “Notice of Borrowing”) is
attached as Schedule 2.1(b)(i).  If the Company shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder.  The Administrative Agent shall give notice to each Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Lender’s share thereof.

 

(ii)           Minimum Amounts.  Each Revolving Loan which is an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in integral
multiples of $500,000 in excess thereof (or the remaining amount of the
Aggregate Revolving Committed Amount, if less).  Each Revolving Loan which is a
LIBOR Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in
integral multiples of $500,000 in excess thereof.

 

(iii)          Advances.  Each Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent, for the account of the Company, in Dollars and in funds immediately
available to the Administrative Agent, at the Administrative Agent’s Office by
12:00 Noon on the date specified in the applicable Notice of Borrowing in the
case of any Revolving Loan denominated in Dollars.  Such borrowing will then be
made available to the Company by the Administrative Agent by crediting the
account of the Company on the books of the Administrative Agent’s Office with
the aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 

(c)           Repayment.

 

(i)            The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date, unless accelerated sooner pursuant to
Section 7.2.

 

(ii)           On or before the date that is ten (10) Business Days prior to the
Maturity Date, the Company may, as long as no Default or Event of Default exists
and is continuing, notify the Administrative Agent in writing (and the
Administrative Agent shall promptly forward such notice to the Lenders) that, as
of the Maturity Date, the Company is converting all of the outstanding Revolving
Loans to a term loan (the “Term

 

16

--------------------------------------------------------------------------------


 

Out Loan”) which shall be due and payable in full on the date one year
subsequent to the Maturity Date (the “Term Out Maturity Date”).  It is
understood and agreed that subsequent to the Maturity Date, (i) the Company may
no longer request, and the Lenders are no longer obligated to make or issue, new
Revolving Loans, (ii) the Revolving Commitment of each Lender shall
automatically terminate, (iii) any amounts repaid may not be reborrowed,
(iv) interest shall accrue on the Term Out Loan, at the option of the Company,
in accordance with the terms of Section 2.1(d)(ii) and, as set forth in the
definition of Applicable Margin, and (v) the Company shall have the right to
prepay all or a portion of the outstanding Term Out Loan in accordance with
Section 2.3(a).

 

(d)           Interest.  Subject to the provisions of Section 2.7(i),

 

(i) Revolving Loans shall bear interest as follows:

 

(A)          Alternate Base Rate Loans.  During such periods as Revolving Loans
shall be comprised of Alternate Base Rate Loans, each such Alternate Base Rate
Loan shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate for Revolving Loans plus the Applicable Percentage; and

 

(B)           LIBOR Rate Loans.  During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate for Revolving Loans plus the
Applicable Percentage.

 

(ii)           the Term Out Loan shall bear interest as follows:

 

(A)          Alternate Base Rate Loans.  During such periods as the Term Out
Loan shall be comprised of Alternate Base Rate Loans, such Alternate Base Rate
Loans shall bear interest at a per annum rate equal to the sum of the Alternate
Base Rate for Term Out Loan plus the Applicable Percentage; and

 

(B)           LIBOR Rate Loans.  During such periods as the Term Out Loan shall
be comprised of a LIBOR Rate Loans, such LIBOR Rate Loans shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate for Term Out Loan plus the
Applicable Percentage.

 

Interest on all Loans shall be payable in arrears on each Interest Payment Date.

 

(e)           Revolving Notes.  Each Lender’s Revolving Committed Amount shall
be evidenced by a duly executed promissory note of the Company to such Lender in
substantially the form of Schedule 2.1(e).

 

(f)            Extension of Maturity Date.  The Company may, within 90 days, but
not less than 60 days, prior to the then applicable Maturity Date, by notice to
the Administrative Agent and the Lenders, make written request of the Lenders to
extend the then applicable Maturity Date for an additional period of 364 days
(the “Extension Request”).  Each Lender shall make a

 

17

--------------------------------------------------------------------------------


 

determination not later than 30 days following receipt of the Extension Request
(the date that is 30 days following the date the Extension Request is received
shall be the “Extension Consent Date”) as to whether or not it will agree to
extend the Maturity Date as requested (such approval of an extension shall be an
“Extension Consent”); provided, however, that failure by any Lender to make a
timely response to the Company’s request for extension of the Maturity Date
shall be deemed to constitute a refusal by such Lender to extend the Maturity
Date.

 

(g)           Lender Not Consenting.  If by any Extension Consent Date the
Company and the Administrative Agent have not received an Extension Consent from
any Lender, the Maturity Date, as it relates to such Lender, shall not be
extended, the Revolving Commitment of such Lender shall terminate on the
Maturity Date applicable to it and any Loans made by such Lender, all accrued
and unpaid interest thereon and all other amounts due under this Credit
Agreement to such Lender shall be due and payable on the Maturity Date
applicable to it.  Upon the termination of the Revolving Commitment of any such
Lender, subject to Sections 2.1(i) or 2.1(j), the Aggregate Revolving Committed
Amount shall be reduced by the amount of such terminated Revolving Commitment,
and the Revolving Commitment Percentage of each other Lender shall be adjusted
to that percentage obtained by dividing the Revolving Commitment of such Lender
by the Aggregate Revolving Committed Amount after giving effect to such
reduction.

 

(h)           Other Lenders.  No refusal by any one Lender to consent to any
extension of the Maturity Date shall affect the extension of the Maturity Date
as it may relate to the Revolving Commitment and Revolving Loans of any Lender
which consents to such extension as provided in Section 2.1(f), and one or more
Lenders may consent to the extension of the Maturity Date as it relates to them
notwithstanding any refusal by any other Lenders so to consent; provided that
even as to the consenting Lenders the Maturity Date will be extended only upon
consent to such an extension by Lenders holding more than 51% of the Aggregate
Revolving Committed Amount.

 

(i)            Increase in Revolving Commitment of Other Lender or Lenders.  If
any Lender does not deliver an Extension Consent as provided in Section 2.1(f),
the Company may offer each Lender which has delivered an Extension Consent as
provided in Section 2.1(f) a reasonable opportunity to increase its Revolving
Commitment by an amount equal to its pro-rata share (based on its Commitment
before such increase) of the Revolving Commitment of the Lender which does not
deliver an Extension Consent as provided in Section 2.1(f).  After giving such
Lenders such an opportunity, the Company may, with the approval of the
Administrative Agent, amend this Credit Agreement to increase the Revolving
Commitment of any other Lender or Lenders with the consent of such Lender or
Lenders provided that such increase does not increase the Aggregate Revolving
Committed Amount to an amount greater than the Aggregate Revolving Committed
Amount in effect immediately before such expiration or termination.

 

(j)            Additional Lender or Lenders.  If any Lender does not deliver an
Extension Consent as provided in Section 2.1(f), upon the expiration of the
Revolving Commitment of such Lender, the Company may, with the approval of the
Administrative Agent, amend this Credit Agreement as provided in Section 9.6 to
add one or more other Lenders as parties, with such Commitment or Commitments as
may be agreed to by the Administrative Agent and such other

 

18

--------------------------------------------------------------------------------


 

Lender or Lenders, provided that such additions do not increase the Aggregate
Revolving Committed Amount to an amount greater than the Aggregate Revolving
Committed Amount in effect immediately before such expiration or termination.

 

(k)           Notice.  The Administrative Agent shall promptly provide each of
the Lenders with a copy of any amendment made pursuant to Section 2.1(i) or
Section 2.1(j).

 


SECTION 2.2            FEES.

 

(a)           Commitment Fee.  In consideration of the Revolving Commitment, the
Company agrees to pay to the Administrative Agent for the ratable benefit of the
Lenders a commitment fee (the “Commitment Fee”) in an amount equal to the
Applicable Percentage per annum on the average daily unused amount of the
Aggregate Revolving Committed Amount.  The Commitment Fee shall be payable
quarterly on the last Business Day of each calendar quarter.

 

(b)           Administrative Fee.  The Company agrees to pay to the
Administrative Agent the annual administrative fee as described in the Fee
Letter.

 


SECTION 2.3            COMMITMENT REDUCTIONS.

 

(a)           Voluntary Reductions.  The Company shall have the right to
terminate or permanently reduce the unused portion of the Aggregate Revolving
Committed Amount at any time or from time to time upon not less than five
Business Days’ prior notice to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable) of each such termination or reduction,
which notice shall specify the effective date thereof and the amount of any such
reduction which shall be in a minimum amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall be irrevocable and effective upon
receipt by the Administrative Agent, provided that no such reduction or
termination shall be permitted if after giving effect thereto, and to any
prepayments of the Loans made on the effective date thereof, the sum of the
outstanding Revolving Loans would exceed the Aggregate Revolving Committed
Amount.

 

(b)           Maturity Date.  The Revolving Commitment shall automatically
terminate on the Maturity Date.

 


SECTION 2.4            PREPAYMENTS.

 

(a)           Optional Prepayments.  The Company shall have the right to prepay
Loans in whole or in part from time to time; provided, however, that each
partial prepayment of a Revolving Loan shall be in a minimum aggregate principal
amount of $1,000,000 and integral multiples of $250,000 in excess thereof.  The
Company shall give three Business Days’ irrevocable notice in the case of LIBOR
Rate Loans and same-day irrevocable notice on any Business Day in the case of
Alternate Base Rate Loans, to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable).  Prepayments shall be applied first to
Alternate Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.4(a) shall be
subject to Section 2.17, but otherwise without

 

19

--------------------------------------------------------------------------------


 

premium or penalty.  Interest on the principal amount prepaid shall be payable
on the next occurring Interest Payment Date that would have occurred had such
loan not been prepaid or, at the request of the Administrative Agent, interest
on the principal amount prepaid shall be payable on any date that a prepayment
is made hereunder through the date of prepayment.  Amounts prepaid on the
Revolving Loans may be reborrowed in accordance with the terms hereof.

 

(b)           Mandatory Prepayments.  If at any time after the Closing Date, the
aggregate principal amount of the outstanding Revolving Loans shall exceed the
Aggregate Revolving Committed Amount, the Company immediately shall prepay the
Loans in an amount sufficient to eliminate such excess.

 

Prepayments shall be applied first to Alternate Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities.  All prepayments
under this Section 2.4(b) shall be subject to Section 2.17 and be accompanied by
interest on the principal amount prepaid through the date of prepayment.

 

(c)           Hedging Obligations Unaffected.  Any repayment or prepayment made
pursuant to this Section 2.4 shall not affect the Company’s obligation to
continue to make payments under any Hedging Agreement, which shall remain in
full force and effect notwithstanding such repayment or prepayment, subject to
the terms of such Hedging Agreement.

 


SECTION 2.5            MINIMUM PRINCIPAL AMOUNT OF TRANCHES.

 

All borrowings, payments and prepayments in respect of Revolving Loans shall be
in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal amount of the Revolving Loans comprising
any Tranche shall be (a) with respect to Alternate Base Rate Loans, $1,000,000
or a whole multiple of $500,000 in excess thereof, and (ii) with respect to
LIBOR Rate Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof.

 


SECTION 2.6            DEFAULT RATE.

 

Upon the occurrence, and during the continuance, of an Event of Default, at the
discretion of the Required Lenders, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents shall bear interest, payable on demand, at a
per annum rate 2% greater than the rate which would otherwise be applicable (or
if no rate is applicable, whether in respect of interest, fees or other amounts,
then the Alternate Base Rate plus the Applicable Percentage plus 2%).

 


SECTION 2.7            CONVERSION OPTIONS.

 

(a)           The Company may, in the case of Revolving Loans, elect from time
to time to convert Alternate Base Rate Loans to LIBOR Rate Loans, by giving the
Administrative Agent at least three Business Days’ prior irrevocable written
notice of such election.  A form of Notice of Conversion/Extension is attached
as Schedule 2.9.  If the date upon which an Alternate Base

 

20

--------------------------------------------------------------------------------


 

Rate Loan is to be converted to a LIBOR Rate Loan is not a Business Day, then
such conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan.  All or
any part of outstanding Alternate Base Rate Loans may be converted as provided
herein, provided that (i) no Loan may be converted into a LIBOR Rate Loan when
any Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.

 

(b)           Any LIBOR Rate Loans may be continued as such upon the expiration
of an Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in Section 2.7(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case such Loan shall be automatically converted to an
Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto.  If the Company shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

 


SECTION 2.8            COMPUTATION OF INTEREST AND FEES.

 

(a)           Interest payable hereunder with respect to Alternate Base Rate
Loans shall be calculated on the basis of a year of 365 days (or 366 days, as
applicable) for the actual days elapsed.  All other fees, interest and all other
amounts payable hereunder shall be calculated on the basis of a 360 day year for
the actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Company and the Lenders of each determination of a LIBOR Rate on the
Business Day of the determination thereof.  Any change in the interest rate on a
Loan resulting from a change in the Alternate Base Rate shall become effective
as of the opening of business on the day on which such change in the Alternate
Base Rate shall become effective.  The Administrative Agent shall as soon as
practicable notify the Company and the Lenders of the effective date and the
amount of each such change.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Credit Agreement shall be conclusive and
binding on the Company and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the computations used by the Administrative Agent in
determining any interest rate.

 


SECTION 2.9            COMPUTATIONS, PRO RATA TREATMENT AND PAYMENTS.

 

(a)           Each payment on account of an amount due from the Company
hereunder or under any other Credit Document (other than the Three Year Credit
Agreement), shall be made by the Company to the Administrative Agent for the
pro rata account of the Lenders entitled to receive such payment as provided
herein in the currency in which such amount is denominated and in such funds as
are customary at the place and time of payment for the settlement of
international payments in such currency.  Upon request, the Administrative Agent
will give the

 

21

--------------------------------------------------------------------------------


 

Company a statement showing the computation used in calculating such amount,
which statement shall be conclusive in the absence of manifest error.  The
obligation of the Company to make each payment on account of such amount in the
currency in which such amount is denominated shall not be discharged or
satisfied by any tender, or any recovery pursuant to any judgment, which is
expressed in or converted into any other currency, except to the extent such
tender or recovery shall result in the actual receipt by the Administrative
Agent of the full amount in the appropriate currency payable hereunder.  The
Company agrees that its obligation to make each payment on account of such
amount in the currency in which such amount is denominated shall be enforceable
as an additional or alternative claim for recovery in such currency of the
amount (if any) by which such actual receipt shall fall short of the full amount
of such currency payable hereunder, and shall not be affected by judgment being
obtained for such amount.

 

(b)           Each borrowing of Revolving Loans and any reduction of the
Revolving Commitments shall be made pro rata according to the respective
Revolving Commitment Percentages of the Lenders.  Each payment under this Credit
Agreement or any Note shall be applied, first, to any fees then due and owing by
the Company pursuant to Section 2.2, second, to interest then due and owing in
respect of the Notes of the Company and, third, to principal then due and owing
hereunder and under the Notes of the Company.  Each payment on account of any
fees pursuant to Section 2.2 shall be made pro rata in accordance with the
respective amounts due and owing.  Each optional prepayment of the Loans shall
be applied in accordance with Section 2.4(a) and each mandatory prepayment of
the Loans shall be applied in accordance with Section 2.4(b).  Payments made
pursuant to Section 2.12 shall be applied in accordance with such section.  All
payments (including prepayments) to be made by a Company on account of
principal, interest and fees shall be made without defense, set-off or
counterclaim (except as provided in Section 2.17(b)), shall be made to the
Administrative Agent for the account of the Lenders in immediately available
funds at the Administrative Agent’s Office and shall be made in Dollars not
later than 12:00 Noon on the date when due.  Any payment received after the
foregoing deadlines shall be deemed received on the next Business Day.  The
Administrative Agent shall distribute such payments to the Lenders entitled
thereto promptly upon receipt in like funds as received.  If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

 

(c)           Allocation of Payments After Exercise of Remedies. 
Notwithstanding any other provisions of this Credit Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Lenders
pursuant to Section 7.2 (or after the Revolving Commitments shall automatically
terminate and the Loans (with accrued interest thereon) and all other amounts
under the Credit Documents shall automatically become due and payable in
accordance with the terms of such Section), all amounts collected or received by
the Administrative Agent or any Lender on account of the Borrower Obligations or
any other

 

22

--------------------------------------------------------------------------------


 

amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

 

SECOND, to the payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Borrower Obligations owing to such Lender;

 

FOURTH, to the payment of all of the Borrower Obligations consisting of accrued
fees and interest, and including with respect to any Hedging Agreement between
the Company and any Hedging Agreement Provider, any fees, premiums and scheduled
periodic payments due under such Hedging Agreement and any interest accrued
thereon;

 

FIFTH, to the payment of the outstanding principal amount of the Borrower
Obligations, and including with respect to any Hedging Agreement between the
Company and any Hedging Agreement Provider, to the extent such Hedging Agreement
is permitted hereunder, any breakage, termination or other payments due under
such Hedging Agreement and any interest accrued thereon;

 

SIXTH, to all other Borrower Obligations and other obligations which shall have
become due and payable under the Credit Documents or otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

 

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and
“SIXTH” above.

 


SECTION 2.10         NON-RECEIPT OF FUNDS BY THE ADMINISTRATIVE AGENT.

 

(a)           Unless the Administrative Agent shall have been notified in
writing by a Lender prior to the date a Loan is to be made by such Lender (which
notice shall be effective upon receipt) that such Lender does not intend to make
the proceeds of such Loan available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such proceeds
available to the Administrative Agent on such date, and the Administrative Agent
may

 

23

--------------------------------------------------------------------------------


 

in reliance upon such assumption (but shall not be required to) make available
to the Company a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent, the Administrative Agent shall
be able to recover such corresponding amount from such Lender.  If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the Company, and
the Company shall immediately pay such corresponding amount to the
Administrative Agent.  The Administrative Agent shall also be entitled to
recover from the Lender or the Company, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Company to the date
such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (i) from the Company at the applicable rate for the
applicable borrowing pursuant to the Notice of Borrowing and (ii) from a Lender
at the Federal Funds Effective Rate.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by the Company, prior to the date on which any payment is due from the
Company hereunder (which notice shall be effective upon receipt) that the
Company does not intend to make such payment, the Administrative Agent may
assume that the Company has made such payment when due, and the Administrative
Agent may in reliance upon such assumption (but shall not be required to) make
available to each Lender on such payment date an amount equal to the portion of
such assumed payment to which such Lender is entitled hereunder, and if the
Company has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, repay to the Administrative Agent the amount made
available to such Lender.  If such amount is repaid to the Administrative Agent
on a date after the date such amount was made available to such Lender, such
Lender shall pay to the Administrative Agent on demand interest on such amount
in respect of each day from the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is recovered by the
Administrative Agent at a per annum rate equal to the Federal Funds Effective
Rate.

 

(c)           A certificate of the Administrative Agent submitted to the Company
or any Lender with respect to any amount owing under this Section 2.10 shall be
conclusive in the absence of manifest error.

 


SECTION 2.11         INABILITY TO DETERMINE INTEREST RATE.

 

Notwithstanding any other provision of this Credit Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for such Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that a Company has requested be
outstanding as a LIBOR Tranche during such Interest Period, the Administrative
Agent shall forthwith give telephone notice of such determination, confirmed in
writing, to the Company, and the Lenders at least two Business Days prior to the
first day of such Interest Period.  If such notice is given (a) any affected
LIBOR Rate Loans requested to be made on the first day of such Interest Period

 

24

--------------------------------------------------------------------------------


 

shall be made, at the sole option of the Company, in Dollars as Alternate Base
Rate Loans and (b) any affected Loans that were to have been converted on the
first day of such Interest Period to or continued as LIBOR Rate Loans shall be
converted to or continued, at the sole option of the Company, in Dollars as
Alternate Base Rate Loans.  Until any such notice has been withdrawn by the
Administrative Agent, no further Loans shall be made as, continued as, or
converted into, LIBOR Rate Loans for the Interest Periods so affected.

 


SECTION 2.12         ILLEGALITY.

 

(a)           Notwithstanding any other provision herein, if the adoption of or
any change in any Requirement of Law or in the interpretation or application
thereof by the relevant Governmental Authority shall make it unlawful for any
Lender or its LIBOR Lending Office to make or maintain LIBOR Rate Loans as
contemplated by this Credit Agreement (any such affected LIBOR Rate Loans, the
“Affected Loans”), then such Lender, together with Lenders giving notice under
Section 3.8 and 3.10, shall be an “Affected Lender” and by written notice to the
Company and to the Administrative Agent:

 

(i)            may declare that Affected Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder, whereupon any
request for an Affected Loan shall, as to such Lender only be deemed a request
for a Alternate Base Rate Loan (unless it should also be illegal for the
Affected Lender to provide a Base Rate Loan, in which case such Loan shall bear
interest at a commensurate rate to be agreed upon by the Administrative Agent
and the Affected Lender, and so long as no Event of Default shall have occurred
and be continuing, the Company), unless such declaration shall be subsequently
withdrawn; and

 

(ii)           such Lender may require that all outstanding Affected Loans, as
the case may be, made by it be converted to Alternate Base Rate Loans, in which
event all such Affected Loans shall be automatically converted to Alternate Base
Rate Loans as of the effective date of such notice as provided in paragraph (b)
below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to any Affected Loans, all payments and prepayments of principal which
would otherwise have been applied to repay the Affected Loans that would have
been made by such Lender or the converted Affected Loans of such Lender shall
instead be applied to repay the Alternate Base Rate Loans made by such Lender in
lieu of, or resulting from the conversion, of such Affected Loans.

 

(b)           For purposes of this Section 2.12, a notice to the Company by any
Lender shall be effective as to each such Affected Loan, if lawful, on the last
day of the Interest Period currently applicable to such Affected Loan; in all
other cases such notice shall be effective on the date of receipt by the
Company.

 

25

--------------------------------------------------------------------------------


 


SECTION 2.13         DEPOSITS UNAVAILABLE; IMPRACTIBILITY.

 

If the Company has notified the Administrative Agent of its intention to borrow
a LIBOR Loan for an Interest Period and the Administrative Agent determines
(which determination shall be conclusive and binding on the Company) that

 

(a)           deposits of the necessary amount  for such Interest Period are not
available to the Lenders in the London interbank market or, by reason of
circumstances affecting such market, adequate and reasonable means do not exist
for ascertaining LIBOR for such Interest Period; or

 

(b)           the making or funding of LIBOR Loans has become impracticable as a
result of any event occurring after the date of this Credit Agreement which, in
the opinion of the Lenders, materially and adversely affects such Loans or the
London interbank market;

 

then any notice of a LIBOR Loan previously given by the Company and not yet
borrowed shall be deemed to be a notice to make a Base Rate Loan.

 


SECTION 2.14         INCREASED COST.

 

The Company agrees to reimburse any Lender for any increase in the cost to such
Lender of, or any reduction in the amount of any sum receivable by such Lender
in respect of, making or maintaining any LIBOR Rate Loans relating to the
adoption of any law, rule or regulation or any change therein or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof.  The additional amount required to compensate such
Lender for such increased cost or reduced amount shall be payable by the Company
to such Lender within five days of the Company’s receipt of written notice from
such Lender specifying such increased cost or reduced amount and the amount
required to compensate such Lender therefor, which notice shall, in the absence
of manifest error, be conclusive and binding on the Company.  In determining
such additional amount, the applicable Lender may use reasonable averaging,
attribution and allocation methods.  The agreements in this Section 2.14 shall
survive the termination of this Credit Agreement and payment of the Borrower
Obligations.

 


SECTION 2.15         INCREASED CAPITAL COSTS.

 

If any change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other Governmental Authority affects or would affect
the amount of capital required or expected to be maintained by any Lender or any
entity controlling such Lender, and such Lender determines (in its sole and
absolute discretion) that the rate of return on its or such controlling entity’s
capital as a consequence of the Loans made by such Lender or the commitment
hereunder is reduced to a level below that which the Lender or such controlling
entity could have achieved but for the occurrence of any such circumstance,
then, in any such case, upon notice from time to time by any Lender to the
Company, the Company shall immediately pay directly to such Lender additional
amounts sufficient to compensate such Lender or such controlling entity for such

 

26

--------------------------------------------------------------------------------


 

reduction in rate of return.  A statement of such Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding on
the Company.  In determining such amount, the applicable Lender may use
reasonable averaging, attribution and allocation methods.  The agreements in
this Section 2.15 shall survive the termination of this Credit Agreement and
payment of the Borrower Obligations.

 


SECTION 2.16         FUNDING LOSSES.

 

The Company will indemnify any Lender upon demand against any loss or expense
which such Lender may sustain or incur (including, without limitation, any loss
or expense sustained or incurred in obtaining, liquidating or employing deposits
or other funds acquired to effect, fund or maintain any Loan) as a consequence
of (i) any failure of the Company to make any payment when due of any amount due
hereunder, (ii) any failure of the Company to borrow a Loan on a date specified
therefor in a notice thereof, or (iii) any payment (including any payment upon
such Lender’s acceleration of the Loans) or prepayment of any LIBOR Loan on a
date other than the last day of the Interest Period for such Loan.

 


SECTION 2.17         TAXES.

 

(a)           All payments made by the Company hereunder or under any Note shall
be, except as provided in Section 2.17(b), made free and clear of, and without
deduction or withholding for, any and all present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any Governmental Authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments (but
excluding any tax imposed on or measured by the net income or profits or any
franchise or other tax in lieu thereof (including branch profits or similar
taxes) of a Lender) and all interest, penalties or similar liabilities with
respect thereto (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as “Taxes”).  If any
Taxes are so levied or imposed, the Company agrees to pay the full amount of
such Taxes, and such additional amounts as may be necessary so that every
payment of all amounts due under this Credit Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note.  The Company will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Company.  The Company agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.

 

(b)           Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Company and
the Administrative Agent on or prior to the Closing Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Credit
Agreement pursuant to Section 9.5(g) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any
successor forms prescribed by the

 

27

--------------------------------------------------------------------------------


 

Internal Revenue Service) certifying such Lender’s entitlement to a complete
exemption from United States withholding tax with respect to payments to be made
under this Credit Agreement and under any Note.  Each other Lender shall provide
the Company with two accurate and complete original signed copies of Internal
Revenue Form W-9 or any successor form prescribed by the Internal Revenue
Service.  In addition, each Lender agrees that it will deliver upon the
Company’s request updated versions of the foregoing, as applicable, whenever the
previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Credit Agreement and any Note.  Notwithstanding anything to the contrary
contained in Section 2.17(a), but subject to the immediately succeeding
sentence, (A) the Company shall be entitled, to the extent it is required to do
so by law, to deduct or withhold Taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
fees or other amounts payable hereunder for the account of any Lender which is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. Federal income tax purposes to the extent that such Lender
has not provided to the Company U.S. Internal Revenue Service Forms that
establish a complete exemption from such deduction or withholding and (B) the
Company shall not be obligated pursuant to Section 2.17(a) hereof to gross-up
payments to be made to a Lender in respect of Taxes imposed by the United States
if such Lender has not provided to the Company the Internal Revenue Service
Forms required to be provided to the Company pursuant to this Section 2.17(b). 
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 2.17, the Company agrees to pay additional amounts and
to indemnify each Lender in the manner set forth in Section 2.17(a) (without
regard to the identity of the jurisdiction requiring the deduction or
withholding) in respect of any amounts deducted or withheld by it as described
in the immediately preceding sentence as a result of any changes after the
Closing Date in any applicable law, treaty, governmental rule, regulation,
guideline or order, or in the interpretation thereof, relating to the deducting
or withholding of Taxes.

 

(c)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

 

(d)           If the Company pays any additional amount pursuant to this Section
2.17 with respect to a Lender, such Lender shall use commercially reasonable
efforts to obtain a refund of tax or credit against its tax liabilities on
account of such payment.  In the event that such Lender receives such a refund
or credit, such Lender shall pay to the Company an amount that such Lender
reasonably determines is equal to the net tax benefit obtained by such Lender as
a result of such payment by the Company.  In the event that no refund or credit
is obtained with respect to a Company’s payments to such Lender pursuant to this
Section 2.17, then such Lender shall upon request provide a certification that
such Lender has not received a refund or credit for such payments.  Nothing
contained in this Section 2.17 shall require a Lender to disclose or detail the
basis of its calculation of the amount of any tax benefit or any other amount or
the basis of its

 

28

--------------------------------------------------------------------------------


 

determination referred to in the proviso to the first sentence of this Section
2.17(d) to the Company or any other party.

 

(e)           If any Lender entitled to additional compensation under any of the
foregoing provisions of this Section 2.17 shall fail to designate a different
Applicable Lending Office as provided in subsection (c) of this Section 2.17
promptly after receiving notice from Company, then Company may cause such Lender
to (and, if Company so demands, such Lender shall) assign all of its rights and
obligations under this Credit Agreement or any Note to one or more other persons
identified by Company and reasonably acceptable to the Administrative Agent.

 

(f)            To the extent that no Default or Event of Default has occurred or
is continuing, no Lender who becomes a party to this Credit Agreement by
accepting an assignment of an interest herein from another Lender shall be
entitled to receive any additional amounts pursuant to this Section 2.17 in
excess of the amounts that would have been payable to the assignor Lender prior
to such assignment.

 

(g)           The agreements in this Section 2.17 shall survive the termination
of this Credit Agreement and the payment of the Borrower Obligations.

 


ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, the Company hereby represents and
warrants to the Administrative Agent and to each Lender that:

 


SECTION 3.1            EXISTENCE.

 

The Company is a corporation duly formed, validly existing and in good standing
under the laws of its jurisdiction of incorporation, has all requisite power and
authority, and the legal right, to own, operate and lease its properties and to
carry on the business in which it is engaged or presently proposes to engage,
and is duly qualified or licensed under the laws of each jurisdiction where it
is required to be so qualified or licensed except where the failure to be so
qualified could not, individually or in the aggregate, reasonably be expected to
cause a Material Adverse Change, and is in compliance with all Requirements of
Law except to the extent that failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Change.

 


SECTION 3.2            POWER AND AUTHORIZATION; ENFORCEABLE OBLIGATIONS.

 

The Company has all requisite power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to borrow the Loans hereunder.  The Company has taken all necessary
corporate and legal action to authorize the borrowings hereunder on the terms
and conditions of this Credit Agreement and the other Credit Documents to which
it is a party and to authorize the execution, delivery and performance of this

 

29

--------------------------------------------------------------------------------


 

Credit Agreement and the other Credit Documents to which it is a party.  Each of
the Credit Agreement and the other Credit Documents have been executed and
delivered by a duly authorized officer of the Company.  This Credit Agreement
constitutes, and upon execution thereof, each other Credit Document will
constitute a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting creditors’ rights generally and except as enforceability
may be limited by general principles of equity and an implied covenant of good
faith.

 


SECTION 3.3            NO LEGAL BAR TO LOANS.

 

The execution, delivery and performance of this Credit Agreement and the other
Credit Documents by the Company will not violate any provision of any existing
law, treaty or regulation or of any order, judgment, award or decree of any
court, arbitrator or Governmental Authority or of any Requirement of Law or
Contractual Obligation applicable to the Company and will not result in the
creation or imposition of any Lien on any of the material properties or assets
of the Company pursuant to the provisions of any such Requirement of Law or
Contractual Obligation; except, to the extent such violation or Lien could not
individually or in the aggregate, reasonably be expected to cause a Material
Adverse Change.

 


SECTION 3.4            FINANCIAL INFORMATION; DISCLOSURE, ETC.

 

The Periodical SEC Reports of the Company and the related statements of income,
shareholders’ equity and cash flows for any applicable period, copies of which
have heretofore been furnished to the Administrative Agent and the Lenders,
present fairly in all material respects the financial condition of the Company
as of the end of such period.  All financial statements included therein,
including the related schedules and notes, if any, have been prepared in
accordance with GAAP applied consistently throughout the periods involved,
except as set forth in the notes thereto (subject, in the case of any interim
financial statements, to normal year-end adjustments).  Since December 31, 2003,
there has been no Material Adverse Change.

 


SECTION 3.5            LICENSES, PERMITS, ETC.

 

No material authorizations, licenses and permits of any Governmental Authority
are required or necessary for the conduct of the business of the Company as now
conducted or proposed to be conducted by it except for such authorizations,
licenses and permits (i) as have been obtained and are in full force and effect,
or (ii) the failure to have obtained which could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Change.

 


SECTION 3.6            TAX RETURNS AND PAYMENTS.

 

The Company has filed all tax returns and information statements required by law
to be filed and has paid all taxes, assessments and other governmental charges
levied upon or in respect of any of its properties, assets, income, licenses or
franchises, other than those not yet delinquent, those not substantial in
aggregate amount, those being or about to be contested and

 

30

--------------------------------------------------------------------------------


 

those the failure of which to pay could not reasonably be expected to cause a
Material Adverse Change.  The charges, accruals and reserves on the books of the
Company in respect of its taxes are adequate in the opinion of the Company, and
the Company knows of no unpaid assessment for additional taxes material in
amount or of any reasonable basis therefor.  No tax liens have been filed, and,
to the knowledge of the Company, no claims are being asserted with respect to
any such taxes, fees or other charges.

 


SECTION 3.7            TITLE TO PROPERTIES; LIENS.

 

The Company and its Subsidiaries have sufficient title to all of its material
properties and assets for the conduct of its respective business as presently
conducted and proposed to be conducted by them.  The Company and its
Subsidiaries enjoy quiet possession under all material real property leases to
which it is a party as lessee, and all of its material leases are valid,
subsisting and in full force and effect.

 


SECTION 3.8            LITIGATION, ETC.

 

Except as disclosed in the Periodical SEC Reports of the Company or in any
report on Form 8-K filed by the Company with the SEC, there is no action,
proceeding or investigation pending or, to the knowledge of the Company,
threatened (or any basis therefor known to the Company) which questions the
validity of this Credit Agreement or the other Credit Documents executed in
connection herewith, or any action taken or to be taken pursuant hereto or
thereto, or which could reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Change.

 


SECTION 3.9            NO DEFAULT.

 

No Default or Event of Default has occurred and is continuing.  Neither the
Company nor any of its Subsidiaries is in violation of any Requirement of Law or
any term of any Contractual Obligation applicable to the Company or such
Subsidiary, the violation of which could reasonably be expected to cause a
Material Adverse Change.  Without limiting the scope of the foregoing, the
Company and its Subsidiaries are in compliance in all material respects with all
Environmental Laws, the violation of which could be reasonably expected to cause
a Material Adverse Change.

 


SECTION 3.10         GOVERNMENTAL AND OTHER CONSENTS.

 

The Company is not required to obtain any order, consent, approval or
authorization of or to make any declaration or filing with, any Governmental
Authority or any other Person in connection with the execution and delivery, of
and performance under, this Credit Agreement and the other Credit Documents,
unless the failure to do so could not reasonably be expected to cause a Material
Adverse Change.

 

31

--------------------------------------------------------------------------------


 


SECTION 3.11         REGULATION U, ETC.

 

Except for systematic stock repurchase programs from time to time conducted by
the Company, none of the proceeds of the Loans will be used, directly or
indirectly, by the Company for the purpose of purchasing or carrying, or for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry, any margin stock or for any other purpose which might
constitute the transactions contemplated hereby a “purpose credit” within the
meaning of said Regulation U, or cause this Agreement to violate Regulation T,
Regulation U, Regulation X, or any other regulation of the Board of Governors of
The Federal Reserve System or the Exchange Act.

 


SECTION 3.12         INVESTMENT COMPANY ACT; OTHER REGULATIONS.

 

The Company is not an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  The Company is not subject to regulation under any federal, state
or other statute or regulation which limits its ability to incur Indebtedness.

 


SECTION 3.13         COMPLIANCE WITH ERISA.

 

Each Plan is in substantial compliance with ERISA and the Code; no Reportable
Event has occurred with respect to a Plan; no Plan is insolvent or in
reorganization; no Plan has an unfunded current liability within the meaning of
Section 412(1)(8) of the Code; no Plan has an accumulated or waived funding
deficiency, has permitted decreases in its funding standard account or has
applied for a waiver of the minimum funding standard or an extension of any
amortization period within the meaning of Section 412 of the Code; all
contributions required to be made with respect to a Plan have been timely made,
neither the Company nor any ERISA Affiliate has incurred any material liability
to or on account of a Plan pursuant to Section 409, 502(i), 502(1), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971, 4975
or 4980 of the Code or reasonably expects to incur any material liability
(including any indirect, contingent or secondary liability) under any of the
foregoing Sections with respect to any Plan (other than liabilities of any ERISA
Affiliate which could not, by operation of law or otherwise, become a liability
of the Company); no proceedings have been instituted to terminate, or to appoint
a trustee to administer, any Plan; no condition exists which presents a material
risk to the Company or any ERISA Affiliate of incurring a liability to or on
account of a Plan pursuant to the foregoing provisions of ERISA and the Code;
using actuarial assumptions and computation methods consistent with Part I of
Subtitle E of Title IV of ERISA, the aggregate liabilities of the Company and
its ERISA Affiliates to all Plans which are multi-employer plans (as defined in
Section 4001(a)(3) of ERISA) in the event of a complete withdrawal therefrom, as
of the close of the most recent fiscal year of each such Plan ended prior to the
Closing Date would not result in a Material Adverse Change on the financial
condition of the Company; and no lien imposed under the Code or ERISA on the
assets of the Company or any ERISA Affiliate exists or is likely to arise on
account of any Plan.  Anything in this Section 3.13 to the contrary
notwithstanding, the representations herein are qualified by the uncertainty
created by the 2003 decision of the District Court for the Southern District of
Illinois in Cooper v. IBM Personal Pension Plan that cash balance pensions plans
violate ERISA; however, there

 

32

--------------------------------------------------------------------------------


 

are no actions, suits or claims pending or, to the best knowledge of the
Company, threatened or anticipated (other than routine claims for benefits)
against the Company or the cash balance pension plan maintained by the Company.

 


SECTION 3.14         ENVIRONMENTAL MATTERS.

 

To the best knowledge of the Company, except as disclosed in the Periodical SEC
Reports of the Company or in any report on Form 8-K filed by the Company with
the SEC, each of the representations and warranties set for the in paragraphs
(a) through (e) of this subsection is true and correct with respect to each
parcel of real property owned or operated (within the meaning of any
Environmental Law) by the Company or any of the Company’s Subsidiaries (the
“Properties”), except to the extent that the facts and circumstances giving rise
to any such failure to be so true and correct could not, individually or in the
aggregate,  reasonably be expected to cause a Material Adverse Change:

 

(a)           The Properties do not contain, and have not previously contained,
in, on, or under, including, without limitation, the soil and groundwater
thereunder, any Hazardous Materials in violation of any Environmental Laws.

 

(b)           The Properties and all operations and facilities at the Properties
are in compliance with all Environmental Laws, and there is no Hazardous
Materials contamination or violation of any Environmental Law which could
interfere with the continued operation of any of the Properties or impair the
fair salable value of any thereof.

 

(c)           Neither the Company nor any Subsidiary has received any complaint,
notice of violation, alleged violation, investigation or advisory action or of
potential liability or of potential responsibility regarding environmental
protection matters or permit compliance with regard to the Properties, nor is
the Company aware that any Governmental Authority is contemplating delivering to
the Company any such notice.

 

(d)           Hazardous Materials have not been generated, treated, stored,
disposed of, at, on or under any of the Properties, nor have any Hazardous
Materials been transferred from the Properties to any other location in
violation of any Environmental Laws.

 

(e)           There are no governmental, administrative actions or judicial
proceedings pending or contemplated under any Environmental Laws to which the
Company is or will be named as a party with respect to the Properties, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to any of the Properties.

 

33

--------------------------------------------------------------------------------


 


ARTICLE IV

CONDITIONS PRECEDENT

 


SECTION 4.1            CONDITIONS TO CLOSING DATE AND INITIAL REVOLVING LOANS.

 

The obligation of each Lender to make the initial Revolving Loans on the Closing
Date is subject to the prior or concurrent satisfaction of the following
conditions:

 

(a)           Execution of Agreement.  The Administrative Agent shall have
received (i) counterparts of this Credit Agreement, (ii) for the account of each
Lender, Revolving Notes and (iii) counterparts of the Three Year Credit
Agreement, in each case conforming to the requirements of this Credit Agreement
and executed by a duly authorized officer of each party thereto.

 

(b)           Authority Documents.  The Administrative Agent shall have received
the following:

 

(i)            Articles of Incorporation.  Copies of the articles of
incorporation or other charter documents, as applicable, of the Company
certified (A) by a secretary or assistant secretary of the Company (pursuant to
a secretary’s certificate in substantially the form of Schedule 4.1(b) attached
hereto) as of the Closing Date to be true and correct and in force and effect as
of such date, and (B) to be true and complete as of a recent date by the
appropriate Governmental Authority of the state of its incorporation or
organization, as applicable.

 

(ii)           Resolutions.  Copies of resolutions of the board of directors or
comparable managing body of the Company approving and adopting the Credit
Documents, the transactions contemplated therein and authorizing execution and
delivery thereof, certified by a secretary or assistant secretary of the Company
(pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

(iii)          Bylaws.  A copy of the bylaws or comparable operating agreement
of the Company certified by a secretary or assistant secretary of the Company
(pursuant to a secretary’s certificate in substantially the form of
Schedule 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

 

(iv)          Good Standing.  Copies of (i) certificates of good standing,
existence or its equivalent with respect to the Company certified as of a recent
date by the appropriate Governmental Authorities of the state of incorporation
and each other state in which the failure to so qualify and be in good standing
could reasonably be expected to result in a Material Adverse Change on the
business or operations of the Company and its Subsidiaries in such state and
(ii) a certificate

 

34

--------------------------------------------------------------------------------


 

indicating payment of all corporate franchise taxes certified as of a recent
date by the appropriate governmental taxing authorities.

 

(v)           Incumbency.  An incumbency certificate of the Company certified by
a secretary or assistant secretary (pursuant to a secretary’s certificate in
substantially the form of Schedule 4.1(b) attached hereto) to be true and
correct as of the Closing Date.

 

(c)           Legal Opinion of Counsel. The Administrative Agent shall have
received an opinion of counsel for the Company, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, which opinion shall
provide that the Company is in compliance with (i) all corporate instruments and
(ii) in all material respects, Contractual Obligations, in each case, on the
Closing Date after giving effect to initial Extensions of Credit hereunder.

 

(d)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Company as of
the Closing Date stating that immediately after giving effect to this Credit
Agreement, the other Credit Documents, and all the transactions contemplated
therein to occur on such date, (i) no Default or Event of Default exists,
(ii) all representations and warranties contained herein and in the other Credit
Documents are true and correct, and (iii) the Company is in compliance with each
of the financial covenants set forth in Section 6.6, as demonstrated by covenant
calculations on a schedule attached thereto.

 

(e)           Account Designation Letter.  The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1
hereto.

 

(f)            Solvency Certificate.  The Administrative Agent shall have
received an officer’s certificate for the Company prepared by the Responsible
Officer as to the financial condition, solvency and related matters of the
Company, in each case after giving effect to the initial borrowings under the
Credit Documents, in substantially the form of Schedule 4.1(f) hereto.

 

(g)           Material Adverse Change.  No Material Adverse Change shall have
occurred since December 31, 2003.

 

(h)           Financial Statements.  The Administrative Agent shall have
received copies of the financial statements referred to in Section 3.4 hereof,
each in form and substance satisfactory to it.

 

(i)            Fees.  The Administrative Agent and the Lenders shall have
received all fees, if any, owing pursuant to the Fee Letter and Section 2.2.

 

(j)            Termination of Existing Indebtedness.  All existing Indebtedness
for borrowed money of the Company and the Company’s Subsidiaries with respect to
the Bilateral Credit Agreements shall have been (or contemporaneously with
funding will be)

 

35

--------------------------------------------------------------------------------


 

repaid in full and all commitments thereunder shall have been terminated and all
Liens relating thereto, if any, shall have been terminated.

 

(k)           Corporate Structure.  The corporate capital and ownership
structure of the Company shall be as described in the Form 10-K of the Company
for the year ended December 31, 2003.  The Administrative Agent and the Lenders
shall be satisfied with the corporate and capital structure of the Company and
its Material Subsidiaries.

 


SECTION 4.2            CONDITIONS TO ALL EXTENSIONS OF CREDIT.

 

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

 

(a)           Representations and Warranties.  The representations and
warranties made by the Company herein, in the other Credit Documents or which
are contained in any certificate furnished at any time under or in connection
herewith shall be true and correct on and as of the date of such Extension of
Credit as if made on and as of such date, unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date.

 

(b)           No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Credit Agreement or other
applicable instrument or agreement.

 

(c)           Compliance with Commitments.  Immediately after giving effect to
the making of any such Extension of Credit (and the application of the proceeds
thereof), the sum of outstanding Revolving Loans shall not exceed the Aggregate
Revolving Committed Amount.

 

(d)           Additional Conditions to Revolving Loans.  If a Revolving Loan is
requested, all conditions set forth in Section 2.1 shall have been satisfied.

 

Each request for an Extension of Credit and each acceptance by a Company of any
such Extension of Credit shall be deemed to constitute a representation by the
Company as to the matters set forth in paragraphs (a) and (b) of this
Section 4.2.

 

 


ARTICLE V

AFFIRMATIVE COVENANTS

 

The Company hereby covenants and agrees that on the Closing Date, and thereafter
for so long as this Credit Agreement is in effect and until the Revolving
Commitments have terminated,

 

36

--------------------------------------------------------------------------------


 

no Note remains outstanding and unpaid and the Borrower Obligations, together
with interest, Commitment Fee, are paid in full, the Company shall:

 


SECTION 5.1            FINANCIAL INFORMATION.

 

Furnish to the Administrative Agent and each of the Lenders:

 

(a)           As soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year, the Company’s Form 10-Q
containing the consolidated balance sheets of the Company and its Subsidiaries
as at the end of such quarterly fiscal period and statements of earnings and
cash flow of the Company and its Subsidiaries on a consolidated basis for such
period, certified by a Responsible Officer of the Company;

 

(b)           as soon as available and in any event within 90 days after the end
of each fiscal year of the Company, the Company’s Form 10-K containing a copy of
the annual audit report for such fiscal year for the Company and its
Subsidiaries on a consolidated basis, including balance sheets of the Company
and its Subsidiaries on a consolidated basis as of the end of such fiscal year
and statements of earnings and cash flow on a consolidated basis for such fiscal
year, in each case certified in a manner acceptable to the Administrative Agent
by independent public accountants acceptable to the Administrative Agent;

 

(c)           concurrently with the delivery of the financial statements
described in paragraphs (a) and (b), a certificate from the Responsible Officer
of the Company certifying whether there exists any Default or Event of Default,
and setting forth the Leverage Ratio and the Fixed Charge Coverage Ratio as of
the end of the period covered by such financial statements;

 

(d)           promptly, copies of all financial statements and reports that the
Company sends to its shareholders, and copies of all financial statements and
regular, periodical or special reports (including Forms 10-K, 10-Q and 8-K) that
the Company or any Subsidiary may make to, or file with, the SEC; and

 

(e)           such other information with respect to the condition or
operations, financial or otherwise, of the Company and its Subsidiaries as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Any of the above documents that are filed electronically by the Company with the
SEC shall be deemed to have been provided to the Administrative Agent and the
Lenders on the date the same are available on EDGAR.

 


SECTION 5.2            USE OF PROCEEDS.

 

Use the proceeds of Loans for the general corporate purposes of the Company,
including, without limitation, the repurchase of the Company’s shares.

 

37

--------------------------------------------------------------------------------


 


SECTION 5.3            PAYMENT OF BORROWER OBLIGATIONS.

 

If and to the extent the failure to do so could reasonably be expected to cause
a Material Adverse Change, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
Indebtedness and other obligations of whatever nature, except where the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Company; and cause each of its Subsidiaries so to
do.

 


SECTION 5.4            CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE.

 

(a)           Continue to engage in business of the same general type as now
conducted by it and preserve, renew and keep in full force and effect its
corporate existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business (except to the extent that failure to do so could not individually or
in the aggregate reasonably be expected to cause a Material Adverse Change).

 

(b)           Comply with all Contractual Obligations and Requirements of Law
except to the extent that failure to comply therewith could not individually or
in the aggregate, reasonably be expected to cause a Material Adverse Change.

 


SECTION 5.5            INSURANCE.

 

Maintain on a consolidated basis, adequate insurance coverage on all its
properties, with financially sound and reputable insurance companies.

 


SECTION 5.6            BOOKS AND RECORDS.

 

Keep proper books of records and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities.

 


SECTION 5.7            NOTICES.

 

Promptly, upon gaining actual knowledge thereof, give notice to the
Administrative Agent and each Lender of

 

(a)           the occurrence of any Default or Event of Default, and

 

(b)           any Material Adverse Change; provided, however, that the Company
shall not be required to give notice under this paragraph (b) unless such change
requires the Company to file a report on Form 8-K with the SEC.

 

38

--------------------------------------------------------------------------------


 

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action (if any) the Company proposes to take with respect
thereto.

 


SECTION 5.8            PAYMENT OF TAXES.

 

If and to the extent the failure to do any of the following could, individually
or in the aggregate, reasonably be expected to cause a Material Adverse Change,
pay and discharge, and cause each Subsidiary to pay and discharge, prior to
their becoming delinquent all taxes, assessments and other governmental charges
or levies imposed upon it or its income or upon any of its property or assets,
or upon any part thereof, as well as all lawful claims of any kind (including
claims for labor, materials and supplies) which, if unpaid, might by law become
a Lien upon its property; provided, that neither the Company nor any Subsidiary
will be required to pay any such tax, assessment, charge, levy or claim if the
amount, applicability or validity thereof shall be contested in good faith by
appropriate proceedings or other appropriate actions diligently conducted and if
the Company or any Subsidiary shall have set aside on its books such reserves,
if any, with respect thereto as are required by GAAP and deemed appropriate by
the Company and its independent public accountants.

 


SECTION 5.9            FURTHER ASSURANCES.

 

From time to time hereafter, execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and will take
all such actions, as the Administrative Agent or any Lender may reasonably
request, for the purposes of implementing or effectuating the provisions of the
Credit Documents.  Upon the exercise by the Administrative Agent or any Lender
of any power, right, privileges or remedy pursuant to the Credit Documents,
which requires any consent, approval, recording, qualification or authorization
of any Governmental Authority, the Company will execute and deliver, or will
cause the execution and delivery of, all applications, certifications,
instruments and other documents and papers that the Administrative Agent or any
Lender may be required to obtain from the Company for such governmental consent,
approval, recording, qualification or authorization.

 


SECTION 5.10         NO DIVIDEND RESTRICTIONS.

 

Neither the Company nor any wholly owned Material Subsidiaries are a party to,
nor will the Company or any wholly owned Material Subsidiaries become a party to
any agreement prohibiting or restricting the payment of dividends.

 


ARTICLE VI

NEGATIVE COVENANTS

 

The Company hereby covenants and agrees that on the Closing Date, and thereafter
for so long as this Credit Agreement is in effect and until the Revolving
Commitments have terminated, no Note remains outstanding and unpaid and the
Borrower Obligations, together with interest,

 

39

--------------------------------------------------------------------------------


 

Commitment Fee and all other amounts owing to the Administrative Agent or any
Lender hereunder, are paid in full that:

 


SECTION 6.1            LIMITATION ON LIENS.

 

The Company will not, nor will it permit any Subsidiary to, create, assume,
incur or suffer to exist any Lien on any asset now owned or hereafter acquired
by it, except for the following:

 

(a)           Liens existing on the date hereof, which are reflected in the
balance sheet referred to in Section 3.4 hereof or the footnotes thereto, and
renewals, extensions and continuations thereof, provided that such renewals,
extensions and continuations shall not (i) increase the Indebtedness secured
thereby or (ii) extend the coverage thereof beyond the original coverage of such
Lien;

 

(b)           Liens for taxes, assessments or other governmental charges not yet
delinquent or being contested in good faith and by appropriate proceedings;
Liens in connection with workers’ compensation, unemployment insurance or other
social security obligations; Liens securing the performance of bids, tenders,
contracts, surety and appeal bonds; Liens to secure progress or partial payments
and other Liens of like nature arising in the ordinary course of business;
mechanics’, workmen’s, materialmen’s or other like Liens arising in the ordinary
course of business in respect of obligations which are not yet due or which are
being contested in good faith; and other Liens arising in the ordinary course of
business and incidental to the conduct of the business of the Company or such
Subsidiary or to the ownership of its properties or assets, which were not
incurred in connection with the borrowing of money and which do not materially
detract front the value of the properties or assets of the Company or materially
affect the use thereof in the operation of its business;

 

(c)           Liens in respect of judgments and awards to the extent that such
judgments or awards are being contested in good faith and adequate insurance or
appropriate reserves are maintained with respect thereto on the books of the
Company to the extent required by GAAP and so long as execution is not levied
thereunder;

 

(d)           Liens on any property acquired after the date hereof which Liens
existed when such property was acquired, and extensions and renewals of such
Liens; provided that no such extension or renewal shall increase the aggregate
amount of Indebtedness secured thereby, nor add to the property subject to such
Lien;

 

(e)           any Lien on any asset securing Indebtedness incurred or assumed
for the purpose of financing all or any part of the cost of acquiring or
improving such asset; provided that such Lien attaches to such asset
concurrently with or within 120 days after the acquisition or completion of the
improvement thereof;

 

40

--------------------------------------------------------------------------------


 

(f)            other Liens incurred by the Company in the ordinary course of its
business, provided that the aggregate amount of Indebtedness secured by all
Liens permitted by this clause (f) shall not exceed $20,000,000 in the
aggregate;

 

(g)           zoning restrictions, easements, licenses, reservations,
provisions, covenants, conditions, waivers, restrictions on the use of property
or minor irregularities of title which do not in the aggregate materially
detract from the value of its property or assets or materially impair the use
thereof in the operations, business or prospects of the Company or its
Subsidiaries; and

 

(h)           Liens on the property or assets of any Subsidiary in favor of the
Company or any Subsidiary.

 

It being agreed that nothing in this Section shall be deemed to directly or
indirectly limit any lien that the Company or any of its Subsidiaries may grant
to any other Person on any margin stock (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System) owned thereby to the
extent such limitation could result in the view that the Borrower Obligations
hereunder are directly or indirectly secured by such margin stock.

 


SECTION 6.2            DISSOLUTIONS AND MERGERS.

 

The Company shall not merge into or consolidate with or into any corporation or
entity, unless, after giving effect to such merger or consolidation (a) the
Company is the surviving corporation, and (b) no Default or Event of Default has
occurred and is continuing or would result therefrom.

 


SECTION 6.3            DISPOSITION OF ASSETS.

 

The Company shall not, and shall not permit any of its Subsidiaries to, convey,
sell, assign, lease, transfer or dispose all or any portion of its assets
(including accounts receivable and Capital Stock of Subsidiaries) to any Person
in a single transaction or in a series of transactions, except for

 

(a)           any Sale in the ordinary course of business; and

 

(b)           so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Sales of assets with an aggregate book
value not exceeding 10% of the consolidated assets of the Company and its
Subsidiaries (as determined in accordance with GAAP and this Section 6.3) as of
the end of the most recently concluded Fiscal Year; provided that, for purposes
of this paragraph (b):

 

(i)            the consolidated assets of the Company and its Subsidiaries as of
the end of the most recently concluded Fiscal Year shall exclude any interest of
the Company in The TriZetto Group Inc., and any shares of Capital Stock of a
Subsidiary that are subject to a Sale shall be valued at the aggregate net book
value of the assets of such Subsidiary multiplied by a fraction of which the

 

41

--------------------------------------------------------------------------------


 

numerator is the aggregate number of shares of Capital Stock of such Subsidiary
issued or disposed of in such Sale and the denominator is the aggregate number
of shares of Capital Stock of such Subsidiary outstanding immediately prior to
such Sale; and

 

(ii)           any Sale (x) by any Subsidiary to the Company of a wholly-owned
Subsidiary and (y) any Sale of the Company’s interest in The TriZetto Group Inc.
shall not be taken into account.

 

It being agreed that nothing in this Section shall be deemed to directly or
indirectly limit any sale by the Company or any of its Subsidiaries to any other
Person of margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) to the extent such limitation could
result in the view that the Borrower Obligations hereunder are directly or
indirectly secured by such margin stock.

 


SECTION 6.4            CONDUCT OF BUSINESS.

 

The Company shall not make or permit to be made any material change in the
character of its business as carried on the Closing Date.

 


SECTION 6.5            COMPLIANCE WITH FEDERAL RESERVE REGULATIONS.

 

Except for systematic stock repurchase programs from time to time conducted by
the Company, the Company shall not use any part of the proceeds of any credit
extended under this Credit Agreement or the other Credit Documents to purchase
or carry, or to reduce or retire any Indebtedness incurred to purchase or carry,
any margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System) or to extend credit to any Person for the purpose of
purchasing or carrying any margin stock.

 


SECTION 6.6            FINANCIAL COVENANTS.

 

The Company will not permit (a) the Leverage Ratio to exceed at any time 2.50 to
1.00 or (b) the Fixed Charge Coverage Ratio to be less than at any time 2.00 to
1.00.

 


SECTION 6.7            SUBSIDIARY INDEBTEDNESS.

 

No Subsidiary will create, incur, assume, or suffer to exist any Indebtedness
that, when totaled with all other Indebtedness of the Subsidiaries, is in excess
of $250,000,000.

 

42

--------------------------------------------------------------------------------


 


ARTICLE VII

EVENTS OF DEFAULT

 


SECTION 7.1            EVENTS OF DEFAULT.

 

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

 

(a)           The Company shall fail to pay any principal on any Note when due
in accordance with the terms thereof or hereof; or the Company shall fail to pay
any interest on any Note or any fee or other amount payable hereunder when due
in accordance with the terms thereof or hereof and such failure shall continue
unremedied for five (5) days; or

 

(b)           Any representation or warranty made or deemed made herein or in
any of the other Credit Documents or which is contained in any certificate,
document or financial or other statement furnished at any time under or in
connection with this Credit Agreement shall prove to have been incorrect, false
or misleading in any material respect on or as of the date made or deemed made;
or

 

(c)           (i) The Company shall fail to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 5.1, 5.2,
5.4(a), Section 5.7 or Article VI hereof; or (ii) the Company shall default on
any other covenant, contained in this Credit Agreement or the other Credit
Documents or any other agreement, document or instrument among the Company, the
Administrative Agent and the Lenders or executed by the Company in favor of the
Administrative Agent or the Lenders (other than as described in Sections 7.1(a)
or 7.1(c)(i) above), and in the event such breach or failure to comply continues
for thirty (30) days of its occurrence after the earlier of a Responsible
Officer becoming aware of such default or the receipt by the Company of written
notice of such default from the Administrative Agent; or

 

(d)           The Company or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness of the Company or any of
its Subsidiaries (other than the Notes) in a principal amount outstanding of at
least $10,000,000 in the aggregate beyond the period of grace (not to exceed
30 days), if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) default in the observance or performance of
any other agreement or condition relating to any Indebtedness the Company or any
of its Subsidiaries in a principal amount outstanding of at least $10,000,000 in
the aggregate or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event shall occur or condition exist, in each
case, the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated
maturity; or

 

43

--------------------------------------------------------------------------------


 

(e)           The Company or any Material Subsidiary shall (i) become insolvent
or generally fail to pay, or admit in writing its ability or unwillingness to
pay, debts as they become due; (ii) apply for, consent to or acquiesce in the
appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any Material Subsidiary or any substantial part of the property
thereof, or make a general assignment for the benefit of creditors; (iii) in the
absence of such application, consent or acquiescence, permit or suffer to exist
the appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any Material Subsidiary or for a substantial part of the property
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within 60 days; (iv) permit or suffer to exist the commencement of
any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of the Company or any Material Subsidiary
and, if any such case or proceeding shall be consented to or acquiesced in by
the Company or any Material Subsidiary or shall result in the entry of an order
for relief or shall remain for sixty (60) days undismissed; or (v) take any
action authorizing, or in furtherance of, any of the foregoing; or

 

(f)            Any judgment or order shall be entered against the Company or any
of the Material Subsidiaries involving a liability (to the extent not covered by
insurance) of $10,000,000 or more and such judgment or order shall not be paid
or otherwise satisfied, and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order, or (ii) there shall be
any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

 

(g)           Any Plan shall fail to satisfy the minimum funding standard
required for any plan year or part thereof or a waiver of such standard or
extension of any amortization period is sought or granted under Section 412 of
the Code, any Plan shall have had or is likely to have a trustee appointed to
administer such Plan, any Plan is, shall have been or is likely to be terminated
or the subject of termination proceedings under ERISA, any Plan shall have an
Unfunded Current Liability, a contribution required to be made to a Plan or a
foreign pension plan has not been timely made or the Company, any Subsidiary or
any ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a Plan under Section 409, 502(i), 502(1), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 401 (a)(29), 4971, 4975 or 4980 of
the Code (ii) there shall result from any such event or events the imposition of
a Lien, the granting of a security interest, or a liability or a material risk
of incurring a liability, and (iii) which Lien, security interest or liability,
individually and/or in the aggregate, in the opinion of the Administrative Agent
or any Lender will cause a Material Adverse Change; or

 

(h)           There shall occur a Change of Control.

 

44

--------------------------------------------------------------------------------


 


SECTION 7.2            ACCELERATION; REMEDIES.

 

Upon the occurrence of an Event of Default, then, and in any such event, (a) if
such event is an Event of Default specified in Section 7.1(e) above,
automatically the Revolving Commitments shall immediately terminate and the
Loans (with accrued interest thereon), and all other amounts under the Credit
Documents shall immediately become due and payable, and (b) if such event is any
other Event of Default, either or both of the following actions may be taken: 
(i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, by notice to the Company declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the written consent of the Required Lenders, the
Administrative Agent may, or upon the written request of the Required Lenders,
the Administrative Agent shall, by notice of default to the Company, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Credit Agreement and the Notes to be due and payable forthwith.

 


ARTICLE VIII

THE ADMINISTRATIVE AGENT

 


SECTION 8.1            APPOINTMENT.

 

Each Lender hereby irrevocably designates and appoints Wachovia as the
Administrative Agent of such Lender under this Credit Agreement, and each such
Lender irrevocably authorizes Wachovia, as the Administrative Agent for such
Lender, to take such action on its behalf under the provisions of this Credit
Agreement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Credit Agreement,
together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary elsewhere in this Credit
Agreement, the Administrative Agent  shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or otherwise exist against the Administrative Agent.

 


SECTION 8.2            DELEGATION OF DUTIES.

 

The Administrative Agent may execute any of its duties under this Credit
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.  Without
limiting the foregoing, the Administrative Agent may appoint one of its
affiliates as its agent to perform its the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Company and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such functions.

 

45

--------------------------------------------------------------------------------


 


SECTION 8.3            EXCULPATORY PROVISIONS.

 

Neither the Administrative Agent nor any of the its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Credit Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
the Company or any officer thereof contained in this Credit Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this Credit
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of the Company
to perform its obligations hereunder or thereunder.  The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance by the Company of any of the agreements contained
in, or conditions of, this Credit Agreement, or to inspect the properties, books
or records of the Company.

 


SECTION 8.4            RELIANCE BY THE ADMINISTRATIVE AGENT.

 

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any Credit Document, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Company), independent accountants
and other experts selected by the Administrative Agent.  The Administrative
Agent may deem and treat the payee of any Note as the owner thereof for all
purposes unless (a) a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent and (b) the
Administrative Agent shall have received the written agreement of such assignee
to be bound hereby as fully and to the same extent as if such assignee were an
original Lender party hereto, in each case in form satisfactory to the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Credit Agreement unless it
shall first receive such advice or concurrence of the Required Lenders or all of
the Lenders as may be required under this Credit Agreement or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall subject to Section 8.3, be
fully protected in acting, or in refraining from acting, under any of the Credit
Documents in accordance with a request of the Required Lenders or all of the
Lenders, as may be required under this Credit Agreement, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Notes.

 


SECTION 8.5            NOTICE OF DEFAULT.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or a Company referring to
this Credit Agreement, describing such

 

46

--------------------------------------------------------------------------------


 

Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders or all
Lenders, as applicable; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Credit Agreement expressly requires that such action be taken, or not
taken, only with the consent or upon the authorization of the Required Lenders,
or all of the Lenders, as the case may be.

 


SECTION 8.6            NON-RELIANCE ON THE ADMINISTRATIVE AGENT AND OTHER
LENDERS.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Company, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Company and made its own decision to make
its Loans hereunder and enter into this Credit Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Company.  Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Company which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

 


SECTION 8.7            INDEMNIFICATION.

 

The Lenders agree to indemnify the Administrative Agent in its capacity as such
hereunder (to the extent not reimbursed by the Company and without limiting the
obligation of the Company to do so), ratably according to their respective
Commitment Percentages in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of any Credit Document or any documents contemplated by or
referred to herein or therein or the transactions contemplated

 

47

--------------------------------------------------------------------------------


 

hereby or thereby or any action taken or omitted by the Administrative Agent
under or in connection with any of the foregoing; provided, however, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction.  The agreements in this Section 8.7 shall survive the
termination of this Credit Agreement and payment of the Notes and all other
amounts payable hereunder.

 


SECTION 8.8            ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY.

 

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Company as though the
Administrative Agent was not an Administrative Agent hereunder.  With respect to
its Loans made or renewed by it and any Note issued to it, the Administrative
Agent shall have the same rights and powers under this Credit Agreement as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

 


SECTION 8.9            SUCCESSOR ADMINISTRATIVE AGENT.

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ prior
notice to the Company and the Lenders.  If the Administrative Agent shall resign
as an Administrative Agent under this Credit Agreement and the Notes, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be approved by the Company with such
approval not to be unreasonably withheld (provided, however if an Event of
Default shall exist at such time, no approval of the Company shall be required
hereunder), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”,
shall mean such successor Administrative Agent effective upon such appointment
and approval, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Credit Agreement or any holders of the Notes.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8.9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Credit Agreement.

 


SECTION 8.10         NATURE OF DUTIES.

 

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or arranger listed from time to time on the cover page of
this Credit Agreement shall have no obligations, responsibilities or duties
under this Credit Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents and arrangers shall be
entitled to the same rights, protections, exculpations and indemnifications
granted to the Administrative Agent under this Article VIII in their capacity as
an agent or arranger.

 

48

--------------------------------------------------------------------------------


 

Section 8.11         Other Agents; Arrangers.

 

Except as otherwise expressly stated herein, any agent (other than the
Administrative Agent) or arranger listed from time to time on the cover page of
this Credit Agreement shall have no obligations, responsibilities or duties
under this Credit Agreement or under any other Credit Document other than
obligations, responsibilities and duties applicable to all Lenders in their
capacity as Lenders; provided, however, that such agents and arrangers shall be
entitled to the same rights, protections, exculpations and indemnifications
granted to the Administrative Agent under this Article VIII in their capacity as
an agent or arranger.

 


ARTICLE IX

MISCELLANEOUS

 


SECTION 9.1            AMENDMENTS AND WAIVERS.

 

Neither this Credit Agreement nor any of the other Credit Documents, nor any
terms hereof or thereof may be amended, supplemented, waived or modified except
in accordance with the provisions of this Section 9.1.  The Required Lenders
may, or, with the written consent of the Required Lenders, the Administrative
Agent may, from time to time, (a) enter into with the Company written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Company hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders may specify in such instrument, any of the
requirements of this Credit Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such amendment, waiver, supplement, modification or release shall:

 

(i)            reduce the amount or extend the scheduled date of maturity of any
Loan or Note or any installment thereon, or reduce the stated rate of any
interest or fee payable hereunder (other than interest at the increased
post-default rate) or extend the scheduled date of any payment thereof or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby,
or

 

(ii)           amend, modify or waive any provision of this Section 9.1 or
reduce the percentage specified in the definition of Required Lenders, without
the written consent of all the Lenders, or

 

(iii)          amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent, or

 

(iv)          amend, modify or waive any provision of the Credit Documents
requiring consent, approval or request of the Required Lenders or all Lenders,
without the written consent of such Required Lenders or Lenders as appropriate;
or

 

49

--------------------------------------------------------------------------------


 

(v)           amend, modify or waive any provision of the Credit Documents
affecting the rights or duties of the Administrative Agent under any Credit
Document without the written consent of the Administrative Agent, in addition to
the Lenders required hereinabove to take such action;

 

(vi)          amend or modify the definition of Borrower Obligations to delete
or exclude any obligation or liability described therein without the written
consent of each Lender and each Hedging Agreement Provider directly affected
thereby; or

 

(vii)         amend, modify or waive any provision of Section 2.8 in a manner
that would alter the pro rata share of payments required thereby without the
written consent of each Lender directly affected thereby.

 

Any such waiver, amendment, supplement or modification and any such release
shall apply equally to each of the Lenders and shall be binding upon the
Company, the Lenders, the Administrative Agent and all future holders of the
Notes.  In the case of any waiver, the Company, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

Notwithstanding any of the foregoing to the contrary, the consent of the Company
shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9).  In
addition, the Company and the Lenders hereby authorize the Administrative Agent
to modify this Credit Agreement by unilaterally amending or supplementing
Schedule 2.1(a) from time to time in the manner requested by the Company, the
Administrative Agent or any Lender in order to reflect any assignments or
transfers of the Loans as provided for hereunder; provided, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Company and each Lender.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders may consent to allow the Company to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 


SECTION 9.2            NOTICES.

 

Except as otherwise provided in Article II, all notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by telecopy), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) when delivered by hand, (b) when
transmitted via telecopy (or other facsimile device) to the

 

50

--------------------------------------------------------------------------------


 

number set out herein, (c) the Business Day immediately following the day on
which the same has been delivered prepaid to a reputable national overnight air
courier service, or (d) the third Business Day following the day on which the
same is sent by certified or registered mail, postage prepaid, in each case,
addressed as follows in the case of the Company and the Administrative Agent,
and as set forth on Schedule 9.2 in the case of the Lenders, or to such other
address as may be hereafter notified by the respective parties hereto and any
future holders of the Notes:

 

The Company:

IMS Health Incorporated

 

1499 Post Road

 

Fairfield, Connecticut 06284

 

Attention: Jeff Ford, Treasurer

 

Telecopier: (203) 319-4533

 

Telephone: (203) 319-4527

 

 

The Administrative

Wachovia Bank, National Association, as Administrative Agent

Agent:

Charlotte Plaza

 

201 South College Street, CP-8

 

Charlotte, North Carolina  28288-0680

 

Attention: Syndication Agency Services

 

Telecopier: (704) 383-0288

 

Telephone: (704) 383-6591

 

 

 

with a copy to:

 

 

 

Wachovia Bank, National Association

 

One Wachovia Center, DC-5

 

Charlotte, North Carolina  28288-0737

 

Attention:

Agency Management

 

Telecopier:

(704) 383-7611

 

Telephone:

(704) 715-7708

 


SECTION 9.3            NO WAIVER; CUMULATIVE REMEDIES.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 


SECTION 9.4            PAYMENT OF EXPENSES AND TAXES.

 

The Company agrees (a) to pay or reimburse the Administrative Agent and the
Arranger for all their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation,
printing and execution of, and any amendment, supplement or modification to,
this Credit Agreement and the other Credit Documents and any

 

51

--------------------------------------------------------------------------------


 

other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby, together with the reasonable fees and disbursements of counsel to the
Administrative Agent and the Arranger, (b) to pay or reimburse each Lender and
the Administrative Agent for all its costs and expenses incurred in connection
with the enforcement or preservation of any rights under this Credit Agreement
and the other Credit Documents, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent and to the
Lenders, and (c) on demand, to pay, indemnify, and hold each Lender and the
Administrative Agent harmless from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any delay in paying,
stamp, excise and other similar taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, the Credit Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
Affiliates harmless from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of the Credit
Documents and any such other documents and the use, or proposed use, of proceeds
of the Loans (all of the foregoing, collectively, the “indemnified
liabilities”); provided, however, that the Company shall not have any obligation
hereunder to any Agent or any Lender or any Affiliate thereof with respect to
indemnified liabilities to the extent (i) arising from the gross negligence or
willful misconduct of the Administrative Agent or any such Lender or any such
Affiliate, as determined by a court of competent jurisdiction or (ii) relating
to disputes among any Lender or Affiliate thereof and the Administrative Agent
or one or more other Lender or Affiliate thereof unless such dispute is related
to this Credit Agreement or the Extensions of Credit hereunder.  The Company
shall not be required to indemnify any Indemnified Party for any amount paid or
payable to any Indemnified Party in the compromise or settlement of any action,
proceeding or investigation without the prior written consent of the Company,
which consent shall not be unreasonably withheld.  Promptly after receipt by an
Indemnified Party of notice of its involvement in any action, proceeding or
investigation, such Indemnified Party shall, if a claim for indemnification in
respect thereof is to be made against the Company under this Credit Agreement,
promptly notify the Company in writing of such involvement.  Failure by the
Indemnified Party to so notify the Company shall not relieve the Company from
the obligation to indemnify the Indemnified Party under this Credit Agreement
except to the extent that the Company suffers actual prejudice as a result of
such failure, and shall not relieve the Company from its obligation to provide
reimbursement and contribution to the Indemnified Party.  It is acknowledged and
agreed that each Indemnified Party shall cooperate with the Company in good
faith to coordinate a mutual defense strategy and to enter into joint defense
agreements and will use commercially reasonable efforts to minimize the costs
thereof including, without limitation, (i) the delivery of periodic updates with
respect to legal and other expenses incurred, (ii)  limiting the engagement of
legal counsel to one law firm at any one time (excluding local counsel which may
be engaged as deemed necessary by the Indemnified Party) and (iii) the taking of
such other measures in connection therewith as may be reasonably requested by
the Company.  The agreements in this Section 9.4 shall survive repayment of the
Loans and the Borrower Obligations.

 

52

--------------------------------------------------------------------------------


 


SECTION 9.5            SUCCESSORS AND ASSIGNS; PARTICIPATIONS; PURCHASING
LENDERS.

 

(a)           This Credit Agreement shall be binding upon and inure to the
benefit of the Company, the Lenders, the Administrative Agent, all future
holders of the Notes and their respective successors and assigns, except that
the Company may not assign or transfer any of their rights or obligations under
this Credit Agreement or the other Credit Documents without the prior written
consent of each Lender; except to the extent any such assignment results from
the consummation of a merger or consolidation permitted pursuant to Section 6.2
of this Credit Agreement.

 

(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other entities (“Participants”) participating interests in any Loan
owing to such Lender, any Note held by such Lender, any Commitment of such
Lender, or any other interest of such Lender hereunder.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Credit Agreement to the other parties to this Credit
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Credit Agreement, and the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Credit
Agreement.  No Lender shall transfer or grant any participation under which the
Participant shall have rights to approve any amendment to or waiver of this
Credit Agreement or any other Credit Document except to the extent such
amendment or waiver would (i) extend the scheduled maturity of any Loan or Note
or any installment thereon in which such Participant is participating, or reduce
the stated rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of interest at the increased post-default
rate) or reduce the principal amount thereof, or increase the amount of the
Participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without consent of any participant if the
Participant’s participation is not increased as a result thereof) or
(ii) consent to the assignment or transfer by the Company of any of its rights
and obligations under this Credit Agreement.  In the case of any such
participation, the Participant shall not have any rights under this Credit
Agreement or any of the other Credit Documents (the Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the Participant relating thereto)
and all amounts payable by the Company hereunder shall be determined as if such
Lender had not sold such participation; provided that each Participant shall be
entitled to the benefits of Section 2.15, 2.16 and 2.17 with respect to its
participation in the Revolving Commitments and the Loans outstanding from time
to time; provided further, that no Participant shall be entitled to receive any
greater amount pursuant to such Sections than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such Participant had no such transfer
occurred.

 

53

--------------------------------------------------------------------------------


 

(c)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time, sell or assign to
any Lender or any Affiliate or Related Fund thereof and with the consent of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company (in each case, which consent shall not be unreasonably
withheld or delayed), to one or more additional banks or financial institutions
or entities (“Purchasing Lenders”), all or any part of its rights and
obligations under this Credit Agreement and the Notes in minimum amounts of
$5,000,000 with respect to its Revolving Commitment and its Revolving Loans (or,
if less, the entire amount of such Lender’s Revolving Commitment and Revolving
Loans), pursuant to a Commitment Transfer Supplement, executed by such
Purchasing Lender and such transferor Lender (and, in the case of a Purchasing
Lender that is not then a Lender or an affiliate or Related Fund thereof, the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company), and delivered to the Administrative Agent for its
acceptance and recording in the Register; provided, however, that any sale or
assignment to an existing Lender, or Affiliate or Related Fund thereof, shall
not require the consent of the Administrative Agent or the Company nor shall any
such sale or assignment be subject to the minimum assignment amounts specified
herein.  Upon such execution, delivery, acceptance and recording, from and after
the Transfer Effective Date specified in such Commitment Transfer Supplement,
(x) the Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender hereunder with a Commitment as set forth therein, and (y) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Credit
Agreement (and, in the case of a Commitment Transfer Supplement covering all or
the remaining portion of a transferor Lender’s rights and obligations under this
Credit Agreement, such transferor Lender shall cease to be a party hereto). 
Such Commitment Transfer Supplement shall be deemed to amend this Credit
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Lender and the resulting adjustment of Commitment
Percentages arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Credit Agreement and the Notes.  On or prior to the Transfer Effective Date
specified in such Commitment Transfer Supplement, the Company, at its own
expense, shall execute and deliver to the Administrative Agent in exchange for
the Notes delivered to the Administrative Agent pursuant to such Commitment
Transfer Supplement  new Notes to the order of such Purchasing Lender in an
amount equal to the Revolving Commitment assumed by it pursuant to such
Commitment Transfer Supplement and, unless the transferor Lender has not
retained a Commitment hereunder, new Notes to the order of the transferor Lender
in an amount equal to the Revolving Commitment retained by it hereunder.  Such
new Notes shall be dated the Closing Date and shall otherwise be in the form of
the Notes replaced thereby.

 

(d)           The Administrative Agent shall maintain at its address referred to
in Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Lenders and the Revolving Commitment of, and principal amount of the Loans
owing to, each

 

54

--------------------------------------------------------------------------------


 

Lender from time to time.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Company, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Credit Agreement. 
The Register shall be available for inspection by the Company or any Lender at
any reasonable time and from time to time upon reasonable prior notice.

 

(e)           Upon its receipt of a duly executed Commitment Transfer
Supplement, together with payment to the Administrative Agent by the transferor
Lender or the Purchasing Lender, as agreed between them, of a registration and
processing fee of $3,500 for each Purchasing Lender (other than an Affiliate of
such Lender or a Related Fund) listed in such Commitment Transfer Supplement and
the Notes subject to such Commitment Transfer Supplement, the Administrative
Agent shall (i) accept such Commitment Transfer Supplement, (ii) record the
information contained therein in the Register and (iii) give prompt notice of
such acceptance and recordation to the Lenders and the Company.

 

(f)            The Company authorize each Lender to disclose to any Participant
or Purchasing Lender (each, a “Transferee”) and any prospective Transferee any
and all financial information in such Lender’s possession concerning the Company
and its Affiliates which has been delivered to such Lender by or on behalf of
the Company pursuant to this Credit Agreement or which has been delivered to
such Lender by or on behalf of the Company in connection with such Lender’s
credit evaluation of the Company and its Affiliates prior to becoming a party to
this Credit Agreement, in each case subject to Section 9.15.

 

(g)           At the time of each assignment pursuant to this Section 9.5 to a
Person which is not already a Lender hereunder and which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Lender shall provide to the Company
and the Administrative Agent the appropriate Internal Revenue Service Forms
described in Section 2.17.

 

(h)           Nothing herein shall prohibit any Lender from pledging or
assigning any of its rights under this Credit Agreement (including, without
limitation, any right to payment of principal and interest under any Note) to
any Federal Reserve Bank in accordance with applicable laws.

 


SECTION 9.6            ADJUSTMENTS; SET-OFF.

 

(a)           Each Lender agrees that if any Lender (a “benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(e), or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each

 

55

--------------------------------------------------------------------------------


 

such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Company agree that each Lender so purchasing a portion of another Lender’s Loans
may exercise all rights of payment (including, without limitation, rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

 

(b)           The Company hereby grants to the Lenders, a lien, security
interest, and right of setoff as security for all liabilities and obligations to
the Lenders, whether now existing or hereafter arising upon and against all
deposits, credits, collateral, and property, now or hereafter in the possession,
custody, safekeeping or control of the Lenders or any entity under the control
of the parent company of any of the Lenders, and their successors and assigns or
in transit to any of them.  At any time after an Event of Default, without
demand or notice, the Lenders may set off the same or any part thereof and apply
the same to any liability or obligation of the Company and any guarantor even
though unmatured and regardless of the adequacy of any other collateral securing
the Loans.  ANY AND ALL RIGHTS TO REQUIRE THE LENDERS TO EXERCISE THEIR RIGHTS
OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOANS, PRIOR
TO EXERCISING THEIR RIGHTS OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS, OR
OTHER PROPERTY OF THE COMPANY, ARE HEREBY KNOWINGLY, VOLUNTARILY, AND
IRREVOCABLY WAIVED.

 


SECTION 9.7            TABLE OF CONTENTS AND SECTION HEADINGS.

 

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

 


SECTION 9.8            COUNTERPARTS.

 

This Credit Agreement may be executed by one or more of the parties to this
Credit Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Credit Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.

 


SECTION 9.9            EFFECTIVENESS.

 

This Credit Agreement shall become effective on the date on which all of the
parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to
Section 9.2 or, in the case of the Lenders, shall have given

 

56

--------------------------------------------------------------------------------


 

to the Administrative Agent written, telecopied or telex notice (actually
received) at such office that the same has been signed and mailed to it.

 


SECTION 9.10         SEVERABILITY.

 

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


SECTION 9.11         INTEGRATION.

 

This Credit Agreement and the other Credit Documents represent the agreement of
the Company, the Administrative Agent and the Lenders with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent, the Company or any Lender relative to
the subject matter hereof not expressly set forth or referred to herein or
therein.

 


SECTION 9.12         GOVERNING LAW.

 

This Credit Agreement and, unless otherwise specified therein, each other Credit
Document and the rights and obligations of the parties under this Credit
Agreement and such other Credit Documents shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York applicable
to contracts made and to be performed entirely within such State.

 


SECTION 9.13         CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

 

The Company consents, for itself and in connection with its properties to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of the Credit Agreement, any
Note or any of the other Credit Documents.  The Company irrevocably agree that
all service of process in any such proceedings in any such court may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, return receipt requested, to it at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by the Company to be effective and binding service to
the fullest extent permitted by applicable law.  The Company, the Administrative
Agent and the Lenders irrevocably waive, to the fullest extent permitted by
applicable law, any objection, including, without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens which it may
now or hereafter have to the bringing of any such action or proceeding in any
such jurisdiction.  Nothing herein shall affect the right to serve process in
any other manner permitted by law or shall limit the right of any Lender to
bring proceedings against the Company in the court of any other jurisdiction.

 

57

--------------------------------------------------------------------------------


 


SECTION 9.14         CONFIDENTIALITY.

 

The Administrative Agent and each of the Lenders agrees that it will use its
best efforts not to disclose without the prior consent of the Company (other
than to its employees, affiliates, auditors or counsel or to another Lender) any
information (the “Information”) with respect to the Company and its Subsidiaries
which is furnished pursuant to this Credit Agreement, any other Credit Document
or any documents contemplated by or referred to herein or therein and which is
designated by the Company to the Lenders in writing as confidential or as to
which it is otherwise reasonably clear such information is not public, except
that any Lender may disclose any such Information (a) as has become generally
available to the public other than by a breach of this Section 9.14, (b) as may
be required or appropriate in any report, statement or testimony submitted to
any municipal, state or federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or the Office of the Comptroller of the Currency
or the National Association of Insurance Commissioners or similar organizations
(whether in the United States or elsewhere) or their successors, (c) as may be
required or appropriate in response to any summons or subpoena or any law,
order, regulation or ruling applicable to such Lender, (d) to (i) any
prospective Participant or assignee in connection with any contemplated transfer
pursuant to Section 9.6 or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Company,
provided that such prospective transferee shall have been made aware of this
Section 9.14 and shall have agreed to be bound by its provisions as if it were a
party to this Credit Agreement, (e) to Gold Sheets and other similar bank trade
publications; such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Credit Agreement customarily
found in such publications and (f) in connection with any suit, action or
proceeding for the purpose of defending itself, reducing its liability, or
protecting or exercising any of its claims, rights, remedies or interests under
or in connection with the Credit Documents or any Hedging Agreement.

 


SECTION 9.15         ACKNOWLEDGMENTS.

 

The Company hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of each Credit Document;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company arising out of or in connection with
this Credit Agreement and the relationship between the Administrative Agent and
Lenders, on one hand, and the Company, on the other hand, in connection herewith
is solely that of debtor and creditor; and

 

(c)           no joint venture exists among the Lenders or among the Company and
the Lenders.

 

58

--------------------------------------------------------------------------------


 


SECTION 9.16         WAIVERS OF JURY TRIAL.

 

THE COMPANY, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

Section 9.17         USA Patriot Act Notice.

 

Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Company that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with Act.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

 

COMPANY:

 

 

IMS HEALTH INCORPORATED,

 

 

 

a Delaware corporation,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

 

 

 

 

AND LENDERS:

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent and as a Lender

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------